 

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

 

IN THE AMOUNT OF US$3,000,000

 

BY AND AMONG

 

HYPERTENSION DIAGNOSTICS, INC.,
as Borrower,

 

HDI PLASTICS, INC.,
as Guarantor,

 

AND

 

TCA GLOBAL CREDIT MASTER FUND, LP,

as Lender

 

August 31, 2013

 

 

 

 

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

 

This SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement”), dated as of
August 31, 2013 and effective as of October 10, 2013 (the “Closing Date”), is
executed by and among (i) HYPERTENSION DIAGNOSTICS, INC., a corporation
incorporated under the laws of the State of Minnesota (the “Borrower”), (ii) HDI
PLASTICS, INC., a corporation incorporated under the laws of the State of Texas
(the “Guarantor” and together with the Borrower, the “Credit Parties”), and
(iii) TCA GLOBAL CREDIT MASTER FUND, LP, a limited partnership organized and
existing under the laws of the Cayman Islands, as lender (the “Lender”).

 

WHEREAS, Borrower has requested that Lender extend a senior secured revolving
credit facility to Borrower of up to Three Million and No/100 United States
Dollars (US$3,000,000) for working capital financing for Borrower and for any
other purposes permitted hereunder; and for these purposes, Lender is willing to
make certain loans and extensions of credit to Borrower of up to such amount and
upon the terms and conditions set forth herein; and

 

WHEREAS, as a material inducement for Lender to make loans and extensions of
credit to Borrower pursuant to the terms and conditions set forth herein, (i)
the Guarantor has, inter alia, agreed to execute a Guaranty Agreement in favor
of Lender, whereby the Guarantor shall guarantee any and all of the Borrower’s
Obligations owed under this Agreement and under any other Loan Document and (ii)
the Credit Parties have, inter alia, agreed to execute Security Agreements in
favor of Lender, whereby each Credit Party shall grant to the Lender a first
priority security interest in and lien upon all of its existing and
after-acquired tangible and intangible assets, as security for the payment and
performance of any and all Obligations owed under this Agreement and under any
other Loan Document.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1.           DEFINITIONS.

 

1.1           Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.

 

(a)           “Account” shall mean, individually, and “Accounts” shall mean,
collectively, any and all accounts (as such term is defined in the UCC) of any
Credit Party.

 

(b)           “Affiliate” (a) of Lender shall mean: (i) any entity which,
directly or indirectly, controls or is controlled by or is under common control
with Lender; and (ii) any entity administered or managed by Lender, or an
Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans; and (b) of any
Credit Party shall mean any entity which, directly or indirectly, controls or is
controlled by or is under common control with such Credit Party. With respect to
an Affiliate of Lender or a Credit Party, an entity shall be deemed to be
“controlled by” another entity if such other entity possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such entity, whether by contract, ownership of voting securities,
membership interests or otherwise.

1

 

 

(c)            “Agreement” shall mean this Senior Secured Revolving Credit
Facility Agreement by and among the Borrower, the Guarantor and the Lender.

 

(d)            “Asset Monitoring Fee” shall have the meaning given to it in
Section 2.2(a) hereof.

 

(e)            “Borrower” shall have the meaning given to it in the preamble
hereof.

 

(f)             “Borrowing Base Amount” shall mean, if the Reserve Amount has
not been fully collected by Lender as of the date the Borrowing Base Amount is
calculated, then an amount, expressed in Dollars, equal to eighty percent (80%)
of the amount of funds then available in the Lock Box Account as of the date the
Borrowing Base Amount is calculated, less the Reserve Amount, less any interest
or fees then due and payable to Lender under this Agreement. If the Reserve
Amount has been fully collected by Lender in the Lock Box Account as of the date
the Borrowing Base Amount is calculated, then an amount, expressed in Dollars,
equal to one hundred percent (100%) of the amount of funds then available in the
Lock Box Account as of the date the Borrowing Base Amount is calculated, less
the Reserve Amount, less any principal, interest or fees then due and payable to
Lender under this Agreement.

 

(g)            “Business Day” shall mean any day other than a Saturday, Sunday
or a legal holiday on which banks are authorized or required to be closed for
the conduct of commercial banking business in the State of New York.

 

(h)            “BSA” shall have the meaning given to it in Section 13.22 hereof.

 

(i)             “Capital Expenditures” shall mean expenditures (including
Capital Lease obligations which should be capitalized under GAAP) for the
acquisition of fixed assets which are required to be capitalized under GAAP.

 

(j)             “Capital Lease” shall mean, as to any Person, a lease of any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible, by such Person as lessee that is, or should be, in
accordance with Financial Accounting Standards Board Statement No. 13, as
amended from time to time, or, if such Statement is not then in effect, such
statement of GAAP as may be applicable, recorded as a “capital lease” on the
balance sheets of any Credit Party prepared in accordance with GAAP.

 

(k)             “Change in Control” shall mean any sale, conveyance, assignment
or other transfer, directly or indirectly, of any ownership interest of any
Credit Party, which results in any change in the identity of the individuals or
entities in Control of any Credit Party as of the Closing Date, or the grant of
a security interest in any ownership interest of any Person, directly or
indirectly Controlling the Credit Parties, which could result in a change in the
identity of the individuals or entities in Control of the Credit Parties as of
the Closing Date.

 

(l)             “Closing Date” shall have the meaning specified in the preamble
hereto.

 

2

 

 

(m)           “Collateral” shall mean “Collateral” as defined in the Security
Agreements.

 

(n)            “Common Stock” shall mean the common stock of the Borrower, par
value $0.01 per share.

 

(o)            “Communication” shall have the meaning given to it in Section
13.17 hereof.

 

(p)            “Contingent Liability” and “Contingent Liabilities” shall mean,
respectively, each obligation and liability of any Credit Party and all such
obligations and liabilities of such Credit Party incurred pursuant to any
agreement, undertaking or arrangement by which such Credit Party, either: (i)
guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including without limitation, any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (ii) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person; (iii)
undertakes or agrees (whether contingently or otherwise): (A) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor; (B)
to advance or provide funds for the payment or discharge of any indebtedness,
obligation or liability of any other Person (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, working capital or other financial condition
of any other Person; or (C) to make payment to any other Person other than for
value received; (iv) agree to lease property or to purchase securities, property
or services from such other Person with the purpose or intent of assuring the
owner of such indebtedness or obligation of the ability of such other Person to
make payment of the indebtedness or obligation; (v) to induce the issuance of,
or in connection with the issuance of, any letter of credit for the benefit of
such other Person; or (vi) undertake or agree otherwise to assure a creditor
against loss. The amount of any Contingent Liability shall (subject to any
limitation set forth herein) be deemed to be the outstanding principal amount
(or maximum permitted principal amount, if larger) of the indebtedness,
obligation or other liability guaranteed or supported thereby.

 

(q)            “Control” or “Controlling” shall mean the possession of the power
to direct, or cause the direction of, the management and policies of a Person by
contract, voting of securities, or otherwise.

 

(r)             “Credit Party(ies)” shall have the meaning given to it in the
preamble hereof.

 

(s)             “Customer” shall mean any Person who is obligated to any Credit
Party for any Receipts.

 

(t)              “Default Rate” shall mean a per annum rate of interest equal to
the highest rate permitted by applicable law.

 

3

 

 

(u)            “Depreciation” shall mean the total amounts added to
depreciation, amortization, obsolescence, valuation and other proper reserves,
as reflected on the Credit Parties’ financial statements and determined in
accordance with GAAP.

 

(v)            “Dollars” or “$” means lawful currency of the United States of
America.

 

(w)           “EBIDTA” shall mean, for any period, the sum of the following: (i)
Net Income (excluding extraordinary and unusual items and income or loss
attributable to a minority equity position in any affiliated corporation or
Subsidiary) for such period; plus (ii) interest expense; plus (iii) income and
franchise taxes payable or accrued; plus (iv) Depreciation for such period; plus
(v) all other non-cash charges; plus (vi) management fees; plus (vii) costs,
fees and expenses incurred in connection with, or otherwise associated with, the
closing of the transaction contemplated by this Agreement; minus (viii) that
portion of Net Income arising out of the sale of assets outside of the Ordinary
Course of Business (to the extent not previously excluded under clause (i) of
this definition), in each case to the extent included in determining Net Income
for such period.

 

(x)             “Employee Plan” includes any pension, stock bonus, employee
stock ownership plan, retirement, disability, medical, dental or other health
plan, life insurance or other death benefit plan, profit sharing, deferred
compensation, stock option, bonus or other incentive plan, vacation benefit
plan, severance plan or other employee benefit plan or arrangement, including,
without limitation, those pension, profit-sharing and retirement plans of the
Credit Parties described from time to time in the financial statements of the
Credit Parties and any pension plan, welfare plan, Defined Benefit Pension Plans
(as defined in ERISA) or any multi-employer plan, maintained or administered by
the Credit Parties or to which the Credit Parties are a party or may have any
liability or by which is the Credit Parties are bound.

 

(y)            “Environmental Laws” shall mean all federal, state, district,
local and foreign laws, rules, regulations, ordinances, and consent decrees
relating to health, safety, hazardous substances, pollution and environmental
matters, as now or at any time hereafter in effect, applicable to the Credit
Parties’ business or facilities owned or operated by the Credit Parties,
including laws relating to emissions, discharges, releases or threatened
releases of pollutants, contamination, chemicals, or hazardous, toxic or
dangerous substances, materials or wastes in the environment (including, without
limitation, ambient air, surface water, land surface or subsurface strata) or
otherwise relating to the generation, manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials.

 

(z)             “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended from time to time.

 

(aa)           “Event of Default” shall mean any of the events or conditions set
forth in Section 11 hereof.

 

(bb)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

4

 

 

(cc)            “Funded Indebtedness” shall mean, as to any Person, without
duplication: (i) all indebtedness for borrowed money of such Person (including
principal, interest and, if not paid when due, fees and charges), whether or not
evidenced by bonds, debentures, notes or similar instruments; (ii) all
obligations to pay the deferred purchase price of property or services; (iii)
all obligations, contingent or otherwise, with respect to the maximum face
amount of all letters of credit (whether or not drawn), bankers’ acceptances and
similar obligations issued for the account of such Person (including the Letters
of Credit), and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations; and (iv) all indebtedness secured
by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided, however, if such Person
has not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such Lien at the time of determination).
Notwithstanding the foregoing, Funded Indebtedness shall not include trade
payables and accrued expenses incurred by such Person in accordance with
customary practices and in the Ordinary Course of Business of such Person.

 

(dd)           “GAAP” shall mean United States generally accepted accounting
principles set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination; provided, however, that interim
financial statements or reports shall be deemed in compliance with GAAP despite
the absence of footnotes and fiscal year-end adjustments as required by GAAP.

 

(ee)           “Guarantor(s)” shall have the meaning given to it in the preamble
hereof.

 

(ff)            “Guaranty Agreement” shall mean the guaranty agreement executed
by the Guarantor in favor of the Lender, the form of which is attached hereto as
Exhibit A.

 

(gg)           “Hazardous Materials” shall mean any hazardous, toxic or
dangerous substance, materials and wastes, including, without limitation,
hydrocarbons (including naturally occurring or man-made petroleum and
hydrocarbons), flammable explosives, asbestos, urea formaldehyde insulation,
radioactive materials, biological substances, polychlorinated biphenyls,
pesticides, herbicides and any other kind and/or type of pollutants or
contaminants (including, without limitation, materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials or wastes that are or become regulated under any
Environmental Law (including, without limitation, any that are or become
classified as hazardous or toxic under any Environmental Law).

 

(hh)           “Interest Rate” shall mean a fixed rate of interest equal to
Sixteen and One Half Percent (16.5%) per annum, calculated on the actual number
of days elapsed over a 360-day year.

 

(ii)             “Irrevocable Transfer Agent Instructions” shall mean the
Irrevocable Transfer Agent Instructions to be entered into by and among the
Lender, the Borrower and the Borrower’s transfer agent, in the form attached
hereto as Exhibit B.

 

(jj)             “Lender” shall have the meaning given to it in the preamble
hereof.

 

5

 

 

(kk)           “Lender Indemnitee(s)” shall have the meaning given to it in
Section 13.19 hereof.

 

(ll)             “Liabilities” shall mean, at all times, (i) the repayment of
all sums due under the Revolving Note (and all extensions, renewals,
replacements, future advances and amendments thereof) and the other Loan
Documents; (ii) the performance and observance of all terms, conditions,
covenants, representations and warranties set forth in the Loan Documents; and
(iii) all liabilities of the Credit Parties that would be shown as such on the
consolidated balance sheets of the Credit Parties prepared in accordance with
GAAP.

 

(mm)         “Lien” shall mean, with respect to any Person, any mortgage,
pledge, hypothecation, judgment lien or similar legal process, title retention
lien, or other lien or security interest granted by such Person or arising by
judicial process or otherwise, including, without limitation, the interest of a
vendor under any conditional sale or other title retention agreement and the
interest of a lessor under a lease of any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible, by such
Person as lessee that is, or should be, a Capital Lease on the balance sheet of
such Person prepared in accordance with GAAP.

 

(nn)           “Loan” or “Loans” shall mean the aggregate of all Revolving Loans
made by Lender to Borrower under and pursuant to this Agreement.

 

(oo)           “Loan Documents” shall mean those documents listed in Section 3.1
hereof.

 

(pp)           “Lock Box” shall have the meaning give to it in Section 2.1(e)
hereof.

 

(qq)           “Lock Box Account” shall have the meaning given to it in Section
2.1(e) hereof.

 

(rr)             “Mandatory Principal Repayment Amount” shall have the meaning
given to it in Section 2.1(d)(i).

 

(ss)            “Material Adverse Effect” shall mean (a) a material adverse
change in, or a material adverse effect upon, the assets, business, prospects,
properties, financial condition or results of operations of the Credit Parties
taken as a whole, (b) a material impairment of the ability of the Credit Parties
to perform its Obligations under any of the Loan Documents, or (c) a material
adverse effect on (i) any portion of the Collateral, (ii) the legality,
validity, binding effect or enforceability against any Credit Party of any of
the Loan Documents, (iii) the perfection or priority (subject to Permitted
Liens) of any Lien granted to Lender under any Loan Document or (iv) the rights
or remedies of Lender under any Loan Document, or (d) a material adverse effect
or impairment on the Lender’s ability to sell the Facility Fee Shares or other
shares of Borrower’s Common Stock issuable to Lender under any Loan Documents
without limitation or restriction.

 

6

 

 

(tt)           “Material Contract” shall mean any contract or agreement to which
any Credit Party is a party or by which any Credit Party or any of their
respective assets are bound and which: (i) involves aggregate payments of
Twenty-Five Thousand Dollars ($25,000) or more to or from any Credit Party; (ii)
involves delivery, purchase, licensing or provision, by or to any Credit Party,
of any goods, services, assets or other items having a value (or potential
value) over the term of such contract or agreement of Twenty-five Thousand
Dollars ($25,000) or more or is otherwise material to the conduct of any
business of any Credit Party’s as now conducted and as contemplated to be
conducted in the future; (iii) involves a Borrower Lease; (iv) imposes any
guaranty, surety or indemnification obligations on any Credit Party; or (v)
prohibits any Credit Party from engaging in any business or competing anywhere
in the world.

 

(uu)          “Net Income” shall mean, with respect to any period, the amount
shown opposite the caption “Net Income” or a similar caption on the consolidated
financial statements of Borrower, prepared in accordance with GAAP.

 

(vv)          “Obligations” shall mean, now existing or in the future: (i) all
loans, principal, advances and other financial accommodations (whether primary,
contingent or otherwise), (ii) all interest accrued thereon (including interest
which would be payable as post-petition in connection with any bankruptcy or
similar Proceeding, whether or not permitted as a claim thereunder), (iii) any
fees due to Lender under this Agreement or the other Loan Documents, (iv) any
expenses incurred by Lender under this Agreement or the other Loan Documents,
(v) any and all other liabilities and obligations of each of the Credit Parties
to Lender, and (vi) the performance by the Credit Parties of all covenants,
agreements and obligations of every nature and kind on the part of the Credit
Parties to be performed under this Agreement and any other Loan Documents.

 

(ww)        “OFAC” shall have the meaning given to it in Section 13.22 hereof.

 

(xx)           “Ordinary Course of Business” means the Ordinary Course of
Business consistent with past custom and practice (including with respect to
quantity, quality and frequency).

 

(yy)          “Organizational Identification Number” means, the organizational
identification number assigned to any Credit Party, respectively, by the
applicable governmental unit or agency of the jurisdiction of organization of
such Credit Party, if any.

 

(zz)           “OTC Markets” means the OTC Markets Group, Inc.

 

(aaa)         “Payment Date” shall have the meaning given to it in Section
2.1(c) hereof.

 

(bbb)        “Payment Processing Companies” shall have the meaning given to it
in Section 2.1(e).

 

7

 

 

(ccc)        “Permitted Liens” shall mean: (i) Liens for Taxes, assessments or
other governmental charges not at the time delinquent or thereafter payable
without penalty or being contested in good faith by appropriate proceedings and,
in each case, for which adequate reserves are maintained in accordance with GAAP
and in respect of which no Lien has been filed; (ii) Liens of carriers,
warehousemen, mechanics and materialmen arising in the Ordinary Course of
Business and other similar Liens imposed by law; (iii) Liens in the form of
deposits or pledges incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any advances or borrowed money or
the deferred purchase price of property or services, which do not in the
aggregate materially detract from the value of the property or assets of the
Credit Parties taken as a whole or materially impair the use thereof in the
operation of the Credit Parties’ business and, in each case, for which adequate
reserves are maintained in accordance with GAAP and in respect of which no Lien
has been filed; (iv) Liens described in the financial statements referred to in
Section 7.10 hereof and the replacement, extension or renewal of any such Lien
upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the indebtedness secured thereby (without increase in
the amount thereof); (v) attachments, appeal bonds, judgments and other similar
Liens, for sums not exceeding Fifty Thousand and 00/100 Dollars ($50,000)
arising in connection with court proceedings, provided the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are being actively contested in good faith and by appropriate proceedings and to
the extent such judgments or awards do not constitute an Event of Default; (vi)
zoning and similar restrictions on the use of property and easements, rights of
way, restrictions, minor defects or irregularities in title and other similar
Liens not interfering in any material respect with the ordinary conduct of the
business of the Credit Parties; (vii) Liens arising in connection with Capital
Leases (and attaching only to the property being leased); (viii) Liens that
constitute purchase money security interests on any property securing
indebtedness incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within sixty (60) days of the acquisition thereof and attaches solely
to the property so acquired; (ix) Liens granted to Lender hereunder and under
the Loan Documents; (x) any interest or title of a lessor, sublessor, licensor
or sublicensor under any lease or non-exclusive license permitted by this
Agreement; (xi) Liens arising from precautionary uniform commercial code
financing statements filed under any lease permitted by this Agreement; (xii)
banker’s Liens and rights of set-off of financial institutions arising in
connection with items deposited in accounts maintained at such financial
institutions and subsequently unpaid and unpaid fees and expenses that are
charged to the Credit Parties by such financial institutions in the Ordinary
Course of Business of the maintenance and operation of such accounts; and (xiii)
any Lien existing on any property prior to the acquisition thereof by the any
Credit Party.

 

(ddd)       “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any governmental authority.

 

(eee)        “Person” shall mean any individual, partnership, limited liability
company, limited liability partnership, corporation, trust, joint venture, joint
stock company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.

 

(fff)          “Prepayment Penalty” shall have the meaning given to it in
Section 2.1(d) hereof.

 

(ggg)        “Principal Trading Market” shall mean the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin
Board, the OTC Markets, the so-called OTC Pink Sheets, the NYSE Euronext or the
New York Stock Exchange, whichever is at the time the principal trading exchange
or market for the Common Stock.

 

8

 

 

(hhh)        “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests and specifically including the
real property listed on Schedule 7.17.

 

(iii)           “Receipts” shall mean all revenues, receipts, receivables,
Accounts, collections or any other funds at any time received or receivable by
the Credit Parties in connection with its business, operations or from any other
source.

 

(jjj)           “Receipts Collection Fee” shall mean a surcharge of 1.5% of all
Receipts deposited into the Lock Box Account, provided, however, that if the
aggregate amount of the Receipts deposited into the Lock Box Account exceeds the
then applicable Revolving Loan Commitment, the surcharge shall be not assessed
on the Receipts in excess of the Revolving Loan Commitment.

 

(kkk)        “Regulatory Change” shall mean the introduction of, or any change
in any applicable law, treaty, rule, regulation or guideline or in the
interpretation or administration thereof by any governmental authority or any
central bank or other fiscal, monetary or other authority having jurisdiction
over Lender or its lending office.

 

(lll)           “Reserve Amount” shall mean an amount, expressed in Dollars,
equal to twenty percent (20%) of the then applicable Revolving Loan Commitment.

 

(mmm)     “Revolving Loan” and “Revolving Loans” shall mean, respectively, each
direct advance, and the aggregate of all such direct advances, made by Lender to
Borrower under and pursuant to Section 2.1 of this Agreement.

 

(nnn)        “Revolving Loan Availability” shall mean at any time the lesser of
(a) the Revolving Loan Commitment or (b) the Borrowing Base Amount.

 

(ooo)        “Revolving Loan Commitment” shall mean, on the Closing Date, Five
Hundred Fifty Thousand and No/100 United States Dollars (US$550,000), and in the
event Borrower requests and Lender agrees to increase the Revolving Loan
Commitment pursuant to Section 2.1(b), thereafter, such aggregate additional
amount up to Three Million and No/100 United States Dollars (US$3,000,000).

 

(ppp)        “Revolving Loan Maturity Date” shall mean the earlier of (a) six
(6) months following the Closing Date, unless the date shall be extended
pursuant to Section 2.3 hereof or by Lender pursuant to any modification,
extension or renewal note executed by Borrower, consented and agreed to by the
Guarantor, and accepted by Lender in its sole and absolute discretion in
substitution for the Revolving Notes, (b) upon sixty (60) days written notice
from Lender (the “Early Termination Notice”), (c) upon prepayment of all of the
outstanding Revolving Notes by Borrower (subject to Section 2.1(d)(ii)), or (d)
the occurrence of an Event of Default and acceleration of all of the outstanding
Revolving Notes pursuant to this Agreement.

 

9

 

 

(qqq)       “Revolving Note” shall mean that certain revolving convertible
promissory note, or any replacement, substitution or amended and restated form
thereof, in the principal amount of the Revolving Loan Commitment made by
Borrower, and consented and agreed to by the Guarantor, in favor of Lender, the
form of which is attached hereto as Exhibit C.

 

(rrr)          “Rule 144” shall mean Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto).

 

(sss)         “Sale Reconciliation” shall have the meaning given to it in
Section 2.2(h)(ii) hereof.

 

(ttt)           “SEC” shall mean the United States Securities and Exchange
Commission.

 

(uuu)        “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(vvv)        “Security Agreement(s)” shall mean the Security Agreements executed
by each of the Credit Parties in favor of Lender, the form of which is attached
hereto as Exhibit D-1 with respect to the Borrower and the form of which is
attached hereto as Exhibit D-2 with respect to the Guarantor.

 

(www)      “Share Value” shall have the meaning given to it in Section
2.2(h)(ii) hereof.

 

(xxx)         “Subsidiary” and “Subsidiaries” shall mean, respectively, each and
all such corporations, partnerships, limited partnerships, limited liability
companies, limited liability partnerships or other entities of which or in which
a Person owns, directly or indirectly, fifty percent (50%) or more of: (i) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

 

(yyy)         “UCC” shall mean the Uniform Commercial Code in effect in Florida
from time to time.

 

(zzz)         “Validity Guaranties” shall mean the validity guaranties executed
by such officers and directors of Borrower as Lender shall require, in Lender’s
sole discretion, the form of which is attached hereto as Exhibit E.

 

10

 

 

1.2           Accounting Terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with GAAP. Calculations and determinations of financial
and accounting terms used and not otherwise specifically defined hereunder and
the preparation of financial statements to be furnished to Lender pursuant
hereto shall be made and prepared, both as to classification of items and as to
amount, in accordance with GAAP as used in the preparation of the financial
statements of Borrower on the Closing Date. If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished to Lender hereunder or in the calculation of financial
covenants, standards or terms contained in this Agreement, the parties hereto
agree to enter into good faith negotiations to amend such provisions so as
equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of the Credit Parties will be the same
after such changes as they were before such changes; and if the parties fail to
agree on the amendment of such provisions, the Credit Parties will furnish
financial statements in accordance with such changes but shall provide
calculations for all financial covenants, perform all financial covenants and
otherwise observe all financial standards and terms in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes. Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Credit Parties’ accountants.

 

1.3           Other Terms Defined in UCC. All other words and phrases used
herein and not otherwise specifically defined shall have the respective meanings
assigned to such terms in the UCC, as amended from time to time, to the extent
the same are used or defined therein.

 

1.4           Other Definitional Provisions; Construction. Whenever the context
so requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified. Wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation.” An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in accordance with Section 13.3 hereof.
References in this Agreement to any party shall include such party’s successors
and permitted assigns. References to any “Section” shall be a reference to such
Section of this Agreement unless otherwise stated. To the extent any of the
provisions of the other Loan Documents are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall govern.

 

11

 

 

2.           REVOLVING LOAN FACILITY.

 

2.1         Revolving Loan.

 

(a)           Revolving Loan Commitment. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties of Borrower set forth herein and in the other
Loan Documents, Lender agrees to make such Revolving Loans at such times as
Borrower may from time to time request, pursuant to the terms of this Agreement,
until, but not including, the Revolving Loan Maturity Date, and in such amounts
as Borrower may from time to time request up to the Revolving Loan Availability
(and subject at all times to the amounts available to be borrowed in accordance
herewith); provided, however, that the aggregate principal balance of all
Revolving Loans outstanding at any time shall not exceed the Revolving Loan
Availability; and further provided, however, that, notwithstanding anything
contained in this Agreement or any other Loan Documents to the contrary, each
Revolving Loan requested by Borrower under this Agreement shall be subject to
Lender’s approval, which approval may be given or withheld in Lender’s sole and
absolute discretion. Revolving Loans made by Lender may be repaid and, subject
to the terms and conditions hereof, borrowed again up to, but not including, the
Revolving Loan Maturity Date, unless the Revolving Loans are otherwise
terminated or extended as provided in this Agreement. The Revolving Loans shall
be used by Borrower solely for ongoing working capital purposes and to fully
repay outstanding amounts owed by the Borrower to Charter Capital.

 

(b)           Increase to Revolving Loan Commitment. Borrower may request and
the Lender may, in its sole and absolute discretion (employing substantially the
same analysis and metrics the Lender used when determining to originally extend
credit hereunder), agree that on such later indeterminate dates, Lender further
increases the Revolving Loan Commitment; and Lender, in its sole discretion,
may, but in any event, is not required to, make available such additional
Revolving Loan Commitment increases to Borrower provided the following
conditions have been satisfied, in Lender’s sole and absolute discretion:

 

(i)            no Event of Default shall have occurred or be continuing, or
result from the applicable increase of the Revolving Loan Commitment;

 

(ii)           Borrower shall have executed and delivered a new or revised
Revolving Note;

 

(iii)          after giving effect to such increase, the amount of the aggregate
outstanding principal balance of all Revolving Loans shall not be in excess of
the Revolving Loan Availability;

 

(iv)          Lender shall have reviewed and accepted, in its sole and absolute
discretion, the amount and type of current and historical Receipts of the Credit
Parties, or other Collateral required for the increase; and

 

(v)           Lender shall have received any and all additional documents or
agreements included in Section 3 hereof as it shall require in its sole
discretion.

 

(c)      Revolving Loan Interest and Payments. Except as otherwise provided in
this Section, the outstanding principal balance of the Revolving Loans shall be
repaid on or before the Revolving Loan Maturity Date. Principal amounts repaid
on the Revolving Notes may be re-borrowed. The principal amount of the Revolving
Loans outstanding from time to time shall bear interest at the Interest Rate.
The Receipts Collection Fee and accrued and unpaid interest on the unpaid
principal balance of all Revolving Loans outstanding from time to time shall be
payable on a weekly basis on the weekly anniversary date of the Closing Date,
commencing on the first such date to occur after the Closing Date and on the
Revolving Loan Maturity Date (each a “Payment Date”). Any amount of principal or
interest on the Revolving Loans which is not paid when due, whether at stated
maturity, by acceleration or otherwise, shall at Lender’s option bear interest
payable on demand at the Default Rate.

 

12

 

 

(d)     Revolving Loan Principal Repayments.

 

(i)           Mandatory Principal Repayments; Overadvances. Following the
collection of the Reserve Amount, a minimum of ten percent (10%) of all amounts
deposited into the Lock Box Account (in excess of any recurring fees owed under
Section 2.2, fees owed to any custodian/back-up servicer, the Receipts
Collection Fee, and interest owed under Sections 2.1(c) and 2.4) shall be held
by the Lender and credited toward the outstanding principal balance of all
Revolving Loans hereunder on any Payment Date (the “Mandatory Principal
Repayment Amount”). All Revolving Loans hereunder shall be repaid by Borrower on
or before the Revolving Loan Maturity Date, unless payable sooner pursuant to
the provisions of this Agreement. In the event the aggregate outstanding
principal balance of all Revolving Loans hereunder exceed the Revolving Loan
Availability, Borrower shall, upon notice or demand from Lender, immediately
make such repayments of the Revolving Loans or take such other actions as shall
be necessary to eliminate such excess.

 

(ii)           Optional Prepayments. Borrower may from time to time prepay the
Revolving Loan, in whole or in part, provided, however, that if the Borrower
prepays more than eighty percent (80%) of the amount of the Revolving Loan
Commitment within ninety one (91) to one hundred eighty (180) days prior to the
Revolving Loan Maturity Date, Borrower shall pay to Lender as liquidated damages
and compensation for the costs of being prepared to make funds available
hereunder an amount equal to two and 50/100 percent (2.50%) of the outstanding
Revolving Loan Commitment (the “Prepayment Penalty”) except in the case of an
Early Termination Notice. Fees owed pursuant to this Section shall not be
applicable with respect to the Mandatory Principal Repayment Amount made
pursuant to Section 2.1(d)(i).

 

13

 

 

(e)     Collections; Lock Box.

 

(i)           To the extent any Customers make or pay any Receipts to the Credit
Parties by a wire transfer, the Credit Parties shall direct all of such
Customers to make all such wire transfer payments directly to the Lock Box
Account. To the extent any Customers make or pay any Receipts to the Credit
Parties by any other form other than wire transfer (such as through a check),
then each Credit Party shall direct all of its Customers to make all such
payments and Receipts directly to a post office box designated by, and under the
exclusive control of, Lender (such post office box is referred to herein as the
“Lock Box”). The parties recognize that in many instances, Customers of the
Borrower and its Subsidiaries make payments to the Borrower and its Subsidiaries
through the use of a credit or debit card. In that regard, the Borrower and its
Subsidiaries shall, prior to the Closing Date, modify its agreements with all
credit/debit card payment processing companies with whom it has agreements or
other payment processing relationships (the “Payment Processing Companies”), so
as to authorize, direct and cause: (A) all credit/debit card payments from any
Customers; and (B) any reserves or holdbacks withheld by any of the Payment
Processing Companies, if, as an when distributed or paid to the Borrower and its
Subsidiaries, to be deposited directly into the Lock Box Account, rather than
any other bank accounts of the Credit Parties. It shall be a condition precedent
to the making of any Revolving Loans hereunder that each of the Payment
Processing Companies issue and deliver to Lender an estoppel certificate,
disbursement direction or other similar document confirming and agreeing: (I) to
the foregoing payment directions; (II) that such payment instructions and
directions shall not be changed, amended or terminated, except upon written
notice from Lender; and (III) that copies of all statements, notices and other
communications sent by any Payment Processing Companies to the Credit Parties,
also be delivered to Lender. The Credit Parties hereby agree to undertake any
and all required actions, execute any required documents, instruments or
agreements, or to otherwise do any other thing required or requested by Lender
in order to effectuate the foregoing. Lender shall maintain an account at a
financial institution acceptable to Lender in its sole and absolute discretion
(the “Lock Box Account”), which Lock Box Account is (as of the Closing Date) and
shall be maintained in Lender’s name, and into which all Receipts, whether
through wires, credit and debit card payments from any Customers (whether
directly or through any Payment Processing Companies), and all other monies,
checks, notes, drafts or other payments of any kind received by the Credit
Parties shall be deposited, in the identical form in which such payments were
received, whether by cash, check, direct deposit, or otherwise. If the Credit
Parties, any Affiliate, any shareholder, officer, director, employee or agent of
the Credit Parties or any Affiliate, or any other Person acting for or in
concert with the Credit Parties, shall receive any monies, checks, notes, drafts
or other payments or Receipts, the Credit Parties and each such Person shall
receive all such items in trust for, and as the sole and exclusive property of,
Lender, and, immediately upon receipt thereof, shall remit the same (or cause
the same to be remitted) in kind to the Lock Box Account. The Credit Parties and
Lender agree that all payments made to such Lock Box Account, whether in respect
of Receipts, as proceeds of other collateral, or otherwise (except for proceeds
of Collateral which are required to be delivered to the holder of a Permitted
Lien which is prior in right of payment), will be swept from the Lock Box
Account to Lender on each Payment Date to be applied according to the following
priorities: (1) to unpaid fees and expenses due hereunder including, without
limitation, any recurring fees due pursuant to Section 2.2 hereof; (2) to any
custodian/back-up servicer (if applicable); (3) to accrued but unpaid interest
owed under Sections 2.1(c) and 2.4 hereof; (4) to any accrued but unpaid
Receipts Collection Fee; (5) if at any time the Lender is not holding, in the
Lock Box Account, an amount equal to at least the Reserve Amount, then twenty
percent (20%) of all Receipts received into the Lock Box Account shall be
withheld and applied by Lender to amounts required to establish the Reserve
Amount, until the Reserve Amount is reached during the duration of this
Agreement, as additional security for the Obligations; (6) to amounts payable
pursuant to Section 2.1(d), including, but not limited to, the Mandatory
Principal Repayment Amount; (7) to amounts payable pursuant to 2.2(g) and (8)
upon the occurrence of an Event of Default, to Lender (including any Reserve
Amount then in the Lock Box Account), to reduce the outstanding Revolving Loan
balance to zero (each of the foregoing payments, the “Lock Box Payments”). The
amount remaining following the payment of the Lock Box Payments on each Payment
Date shall be referred to herein as the “Net Amount”. The Credit Parties and the
Lender agree that one hundred percent (100%) of the Net Amount will be
transferred to Borrower from the Lock Box Account via wire transfer or
electronic funds transfer to an account designated by the Borrower on the
immediately subsequent Payment Date. Borrower agrees to pay all reasonable fees,
costs and expenses in connection with opening and maintaining of the Lock Box,
the Lock Box Account, or of creating, administering or switching any payment
accounts with any of the Payment Processing Companies. All of such reasonable
fees, costs and expenses, if not paid by Borrower within five (5) business days
of Lender’s written request, may be paid by Lender and in such event all amounts
paid by Lender shall constitute Obligations hereunder, shall be payable to
Lender by Borrower upon demand, and, until paid, shall bear interest at the
lowest rate then applicable to Loans hereunder. It is intended that all
Receipts, and all other checks, drafts, instruments and other items of payment
or proceeds of Collateral at any time received, due or owing to the Borrower and
its Subsidiaries shall be deposited into the Lock Box Account, and if not
deposited into the Lock Box Account, shall be remitted or endorsed by the
applicable Credit Party to Lender to be deposited into the Lock Box Account,
and, if that remittance or endorsement of any such item shall not be made for
any reason, Lender is hereby irrevocably authorized to remit or endorse the same
on the applicable Credit Party’s behalf. For purpose of this Section, each
Credit Party irrevocably hereby makes, constitutes and appoints Lender (and all
Persons designated by Lender for that purpose) as each Credit Party’s true and
lawful attorney and agent-in-fact: (A) to endorse the applicable Credit Party’s
name upon said items of payment and/or proceeds of Collateral and upon any
chattel paper, document, instrument, invoice or similar document or agreement
relating to any Receipts of the Credit Parties; (B) to take control in any
manner of any item of payment or proceeds thereof; (C) to have access to the
applicable Credit Party’s operating accounts, through the Credit Party’s online
banking system, or otherwise, to make remittances of any Receipts deposited
therein into the Lock Box Account as required hereby; and (D) to have access to
any lock box or postal box into which any of the Credit Party’s mail is
deposited, and open and process all mail addressed to the Credit Parties and
deposited therein.

 

14

 

 

(ii)           Lender may, at any time and from time to time after the
occurrence and during the continuance of an Event of Default, whether before or
after notification to any Customer and whether before or after the maturity of
any of the Obligations: (A) enforce collection of any of the Accounts of any
Credit Party or other amounts owed to any Credit Party by suit or otherwise; (B)
exercise all of the rights and remedies of any Credit Party with respect to
proceedings brought to collect any Accounts or other amounts owed to the Credit
Parties; (C) surrender, release or exchange all or any part of any Accounts or
other amounts owed to any Credit Party, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder; (D) sell or assign any Account of any Credit Party or other amount
owed to the Credit Parties upon such terms, for such amount and at such time or
times as Lender deems advisable; (E) prepare, file and sign any Credit Party’s
name on any proof of claim in bankruptcy or other similar document against any
Customer or other Person obligated to any Credit Party; and (F) do all other
acts and things which are necessary, in Lender’s sole discretion, to fulfill any
Credit Party’s obligations under this Agreement and the other Loan Documents and
to allow Lender to collect the Accounts or other amounts owed to any Credit
Party. In addition to any other provision hereof, Lender may at any time after
the occurrence and during the continuance of an Event of Default, at Borrower’s
expense, notify any parties obligated on any of the Accounts to make payment
directly to Lender of any amounts due or to become due thereunder.

 

(iii)           On a monthly basis, Lender shall deliver to Borrower an invoice
and an account statement showing all Loans, charges and payments, which shall be
deemed final, binding and conclusive upon Borrower, unless Borrower notify
Lender in writing, specifying any error therein, within thirty (30) days of the
date such account statement is sent to Borrower and any such notice shall only
constitute an objection to the items specifically identified.

 

15

 

 

2.2         Fees.

 

(a)           Asset Monitoring Fee. Borrower agrees to pay to Lender an asset
monitoring fee (“Asset Monitoring Fee”) equal to One Thousand Five-Hundred and
No/100 United States Dollars (US$1,500.00), which shall be due and payable on
the Closing Date, and thereafter on the first day of each calendar quarter
during the term of the Revolving Loan Facility. The Asset Monitoring Fee shall
be increased in increments of Five Hundred and No/100 Dollars ($500.00) each
time the Revolving Loan Commitment amount is increased pursuant to Section
2.1(b); provided that the Asset Monitoring Fee shall never exceed Two Thousand
Five Hundred and No/100 Dollars (US$2,500.00).

 

(b)           Commitment Fee. Borrower agrees to pay to Lender a commitment fee
equal to four percent (4%) of the Revolving Loan Commitment and two percent (2%)
of the amount of any increase thereof pursuant to Section 2.1(b), which shall be
due and payable on the Closing Date and on the date of any increase to the
Revolving Loan Commitment pursuant to Section 2.1(b).

 

(c)           Due Diligence Fees. Borrower agrees to pay a due diligence fee
equal to Five Thousand and No/100 United States Dollars (US$5,000.00), which
shall be due and payable in full on the Closing Date, or any remaining portion
thereof shall be due and payable on the Closing Date if a portion of such fee
was paid upon the execution of any term sheet related to this Agreement.

 

(d)           Banking Services Fee. Borrower agrees to hereafter pay a banking
services fee equal to eighteen percent (18%) of the amount of any increase of
the Revolving Loan Commitment pursuant to Section 2.1(b), such fee to be
assessed at the time of any subsequent increase of the Revolving Loan
Commitment.

 

(e)           Document Review and Legal Fees. Borrower agrees to pay a document
review and legal fee equal to Twelve Thousand Five Hundred and No/100 United
States Dollars (US$12,500) which shall be due and payable in full on the Closing
Date, or any remaining portion thereof shall be due and payable on the Closing
Date if a portion of such fee was paid upon the execution of any term sheet
related to this Agreement.

 

(f)            Other Fees and Expenses. Borrower also agrees to pay to the
Lender (or any designee of the Lender), upon demand, or to otherwise be
responsible for the payment of, any and all other costs, fees and expenses,
including the reasonable fees, costs, expenses and disbursements of counsel for
the Lender and of any experts and agents, which the Lender may incur or which
may otherwise be due and payable in connection with: (i) the preparation,
negotiation, execution, delivery, recordation, administration, amendment, waiver
or other modification or termination of this Agreement or any other Loan
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, or other similar taxes, fees or charges imposed by or due to any
governmental authority in connection with this Agreement or any other Loan
Documents; (iii) the exercise or enforcement of any of the rights of the Lender
under this Agreement or the Loan Documents; or (iv) the failure by any Credit
Party to perform or observe any of the provisions of this Agreement or any of
the Loan Documents. Included in the foregoing shall be the amount of all
expenses paid or incurred by Lender in consulting with counsel concerning any of
its rights under this Agreement or any other Loan Document or under applicable
law. All such costs and expenses, if not so immediately paid when due or upon
demand thereof, shall bear interest from the date of outlay until paid, at the
Default Rate. All of such costs and expenses shall be additional Obligations of
the Credit Parties to Lender secured under the Loan Documents. The provisions of
this Subsection shall survive the termination of this Agreement.

 

16

 

 

(g)         Minimum Monthly Fee. It is the intention of the parties hereto that,
prior to an Event of Default, the aggregate sum of all recurring monthly fees
and interest payable by Borrower hereunder to Lender for each calendar month
during the term hereof shall not be less than one and one-half percent (1.5%) of
the then applicable Revolving Loan Commitment (the “Minimum Fees”). In the event
during any calendar month during the term of this Agreement, the recurring
monthly fees and interest payable by Borrower to Lender hereunder are less than
the Minimum Fees, then in addition to all such recurring monthly fees and
interest payable, the Borrower shall pay to Lender, on the next Payment Date, an
amount determined by Lender such that when added to the recurring monthly fees
and interest payable to Lender each calendar month hereunder, such amount shall
never be less than the Minimum Fees.

 

(h)         Investment Banking Fee.

 

(i)           Share Issuance. The Borrower shall pay to Lender a fee for
investment banking and advisory services provided by the Lender to the Borrower
prior to the Closing Date by issuing to Lender two hundred percent (200%) of
that number of shares of the Borrower’s Common Stock (or, in the event of a
Warrant issuance pursuant to Section 2.2(h)(iii) herein, Warrants permitting the
issuance of such number of shares of Borrower’s Common Stock,) equal to a dollar
amount of One Hundred Fifty Thousand United States Dollars (US$150,000) (the
“Share Value”). For purposes of determining the number of shares issuable to
Lender under this Section 2.2(h) or shares issuable pursuant to Warrants under
Section 2.2(h)(iii) (such number of shares issued pursuant hereto or issuable in
connection with Warrants, the “Facility Fee Shares”), the Borrower’s Common
Stock shall be valued at price equal to eighty-five percent (85%) of the lowest
volume weighted average price for the Common Stock for the five (5) Business
Days immediately prior to the Closing Date (the “Valuation Date”), as reported
by Bloomberg (the “VWAP”). The Lender shall confirm to the Borrower in writing,
the VWAP for the Common Stock as of the Valuation Date, and the corresponding
number of Facility Fee Shares issuable to the Lender based on such price. The
Borrower shall instruct its transfer agent to issue certificates representing
the Facility Fee Shares issuable to the Lender immediately upon the Borrower’s
execution of this Agreement, and shall cause its transfer agent (the “Transfer
Agent”) to deliver such certificates to Lender within three (3) Business Days
from the Closing Date. In the event such certificates representing the Facility
Fee Shares issuable hereunder shall not be delivered to the Lender within said
three (3) Business Day period, same shall be an immediate default under this
Agreement and the other Loan Documents. The Facility Fee Shares, when issued,
shall be deemed to be validly issued, fully paid, and non-assessable shares of
the Borrower’s Common Stock. The Facility Fee Shares shall be deemed fully
earned as of the Closing Date, regardless of the amount or number of Revolving
Loans made hereunder. 

 

17

 

 

(ii)           Adjustments. It is the intention of the Borrower and Lender that
by a date that is twelve (12) months after the Valuation Date (the “Twelve Month
Valuation Date”) the Lender shall have generated net proceeds from the sale of
the Facility Fee Shares (including sale of Facility Fee Shares following
exercise of any Warrants) equal to the Share Value. The Lender shall have the
right to sell the Facility Fee Shares in the Principal Trading Market or
otherwise, at any time in accordance with applicable securities laws. At any
time the Lender may elect after the Twelve Month Valuation Date (or prior to
such Twelve Month Valuation Date, if Lender has sold all Facility Fee Shares
prior to such Twelve Month Valuation Date), the Lender may deliver to the
Borrower a reconciliation statement showing the net proceeds actually received
by the Lender from the sale of the Facility Fee Shares (the “Sale
Reconciliation”). If, as of the date of the delivery by Lender of the Sale
Reconciliation, the Lender has not realized net proceeds from the sale of such
Facility Fee Shares equal to at least the Share Value, as shown on the Sale
Reconciliation, then the Borrower shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Lender in an amount sufficient such that, when sold and the
net proceeds thereof are added to the net proceeds from the sale of any of the
previously issued and sold Facility Fee Shares, the Lender shall have received
total net funds equal to the Share Value. If additional shares of Common Stock
are issued pursuant to the immediately preceding sentence, and after the sale of
such additional issued shares of Common Stock, the Lender still has not received
net proceeds equal to at least the Share Value, then the Borrower shall again be
required to immediately take all required action necessary or required in order
to cause the issuance of additional shares of Common Stock to the Lender as
contemplated above, and such additional issuances shall continue until the
Lender has received net proceeds from the sale of such Common Stock equal to the
Share Value. In the event the Lender receives net proceeds from the sale of
Facility Fee Shares equal to the Share Value, and the Lender still has Facility
Fee Shares remaining to be sold, the Lender shall return all such remaining
Facility Fee Shares to the Borrower. In the event additional Common Stock is
required to be issued as outlined above, the Borrower shall instruct its
Transfer Agent to issue certificates representing such additional shares of
Common Stock to the Lender immediately subsequent to the Lender’s notification
to the Borrower that additional shares of Common Stock are issuable hereunder,
and the Borrower shall in any event cause its Transfer Agent to deliver such
certificates to Lender within three (3) Business Days following the date Lender
notifies the Borrower that additional shares of Common Stock are to be issued
hereunder. In the event such certificates representing such additional shares of
Common Stock issuable hereunder shall not be delivered to the Lender within said
three (3) Business Day period, same shall be an immediate default under this
Agreement and the Loan Documents. Notwithstanding anything contained in this
Section 2.2(h) to the contrary, at any time on or prior to the Twelve Month
Valuation Date, but not thereafter (unless agreed to by the Lender), the
Borrower shall have the right, at any time during such period, to redeem any
Facility Fee Shares then in the Lender’s possession for an amount payable by the
Borrower to Lender in cash equal to the Share Value, less any net cash proceeds
received by the Lender from any previous sales of Facility Fee Shares. Upon
Lender’s receipt of such cash payment in accordance with the immediately
preceding sentence, the Lender shall return any then remaining Facility Fee
Shares in its possession back to the Borrower and otherwise undertake any
required actions reasonably requested by Borrower to have such then remaining
Facility Fee Shares returned to Borrower.

 

18

 

 

(iii)           Warrant Issuance. In the event that a share issuance pursuant to
Section 2.2(h)(i) would result in the Lender receiving shares of the Borrower’s
Common Stock which, following such issuance, would give the Lender ownership of
the Borrower’s Common Stock in excess of 9.99% of the current issued and
outstanding shares of the Borrower’s Common Stock, the Borrower shall (a) issue
Facility Fee Shares equal to 9.99% of the current issued and outstanding shares
of the Borrower’s Common Stock to Lender on the Closing Date and (b) shall issue
three (3) Common Stock purchase warrants (in the form attached hereto as Exhibit
F, the “Warrants”) which, in the aggregate, permit the Lender to receive shares
of the Borrower’s Common Stock equal to the Share Value minus the value of the
Facility Fee Shares issued to the Lender on the Closing Date. The Warrants shall
carry a standard blocker provision. The Warrants shall be deemed fully earned as
of the Closing Date, regardless of the amount or number of Revolving Loans made
hereunder. 

 

(iv)           Mandatory Redemption. Notwithstanding anything contained in this
Agreement to the contrary, upon the Revolving Loan Maturity Date and thereafter,
the Lender shall have the right, upon written notice to the Borrower, to require
that the Borrower redeem all Facility Fee Shares and Warrants then in Lender’s
possession for cash equal to the Share Value, less any cash proceeds received by
the Lender from any previous sales of Facility Fee Shares, if any.  In the event
such redemption notice is given by the Lender, the Borrower shall redeem the
then remaining Facility Fee Shares and Warrants in Lender’s possession for an
amount of Dollars equal to the Share Value, less any cash proceeds received by
the Lender from any previous sales of Facility Fee Shares or Warrants, if any,
payable by wire transfer to an account designated by Lender within five (5)
Business Days from the date the Lender delivers such redemption notice to the
Borrower.  Provided, however, if an Early Termination Notice is provided by
Lender, the Lender's rights hereunder to require the redemption of the Facility
Fee Shares and Warrants shall not become effective until six (6) months
following the Closing Date.  In the event that the Warrants have not been
exercised prior to such date, on each of the six (6), nine (9) and twelve (12)
month anniversaries of the Closing Date, the Borrower agrees, at the sole
discretion of the Lender, to redeem one (1) Warrant for an amount payable by the
Borrower to Lender in cash equal to one-third (1/3) of the Share Value, less
one-third (1/3) of any net cash proceeds received by the Lender from any
previous sales of Facility Fee Shares (such sum, the “Redemption Amount”),
provided, however, that redemption of the Warrants pursuant to this sentence
shall not otherwise adversely affect Lender’s rights to receive full redemption
of the Facility Fee Shares and Warrants upon the Revolving Loan Maturity Date in
the aggregate amount of the Share Value, less any cash proceeds received by the
Lender from any previous sales of Facility Fee Shares.

 

(v)           Piggyback Registration Rights. In the event that the Borrower
files a registration statement with respect to its Common Stock with the SEC
(other than a registration statement on Form S-4 or S-8 or any successor form
thereto) after the Closing Date but before the Lender sells the Facility Fee
Shares, the Facility Fee Shares shall be registered pursuant to such
registration statement.

 

(vi)           Limitations. The Borrower shall not affect any issuance of shares
of Common Stock in connection with any Loan Document, and the Lender shall not
have the right to receive shares of Common Stock to the extent that after giving
effect to issuance, the Lender (together with its Affiliates and any Persons
acting as a group together with the Lender or any of the its Affiliates) would
beneficially own shares of Common Stock in excess of 9.99% of the number of
issued and outstanding shares of Common Stock. The restriction described in this
Section may be waived, in whole or in part, upon sixty-one (61) days’ prior
notice from the Lender to the Borrower to increase such percentage.

 

19

 

 

(i)           Matters with Respect to Common Stock.

 

(i)           Issuance of Conversion Shares. The parties hereto acknowledge that
pursuant to the terms of the Revolving Notes, Lender has the right, at its
discretion, to convert amounts due under the Revolving Notes into Common Stock
in accordance with the terms of the Revolving Notes. In the event, for any
reason, the Borrower fails to issue, or cause the Transfer Agent to issue, any
portion of the Common Stock issuable upon conversion of the Revolving Notes (the
“Conversion Shares”) to Lender in connection with the exercise by Lender of any
of its conversion rights under the Revolving Notes, then the parties hereto
acknowledge that Lender shall irrevocably be entitled to deliver to the Transfer
Agent, on behalf of itself and the Borrower, a “Conversion Notice” (as defined
in the Revolving Note) requesting the issuance of the Conversion Shares then
issuable in accordance with the terms of the Revolving Notes, and the Transfer
Agent, provided they are the acting transfer agent for the Borrower at the time,
shall, and the Borrower hereby irrevocably authorizes and directs the Transfer
Agent to, without any further confirmation or instructions from the Borrower,
issue the Conversion Shares applicable to the Conversion Notice then being
exercised, and surrender to a nationally recognized overnight courier for
delivery to Lender at the address specified in the Conversion Notice, a
certificate of the Common Stock of the Borrower, registered in the name of
Lender or its designee, for the number of Conversion Shares to which Lender
shall be then entitled under the Revolving Notes, as set forth in the Conversion
Notice.

 

(ii)           Issuance of Additional Common Stock Under Section 2.2(h). The
parties hereto acknowledge that pursuant to Section 2.2(h) above, the Borrower
has agreed to issue, simultaneously with the execution of this Agreement and in
the future, certain shares of the Borrower’s Common Stock in accordance with the
terms of Section 2.2(h) above. In the event, for any reason, the Borrower fails
to issue, or cause its Transfer Agent to issue, any portion of the Common Stock
issuable to Lender under Section 2.2(h), either now or in the future, then the
parties hereto acknowledge that Lender shall irrevocably be entitled to deliver
to the Transfer Agent, on behalf of itself and the Borrower, a written
instruction requesting the issuance of the shares of Common Stock then issuable
in accordance with Section 2.2(h) above, and the Transfer Agent, provided they
are the acting transfer agent for the Borrower at the time, shall, and the
Borrower hereby irrevocably authorizes and directs the Transfer Agent to,
without any further confirmation or instructions from the Borrower, issue such
shares of the Borrower’s Common Stock as directed by Lender, and surrender to a
nationally recognized overnight courier for delivery to Lender at the address
specified in the Lender’s notice, a certificate of the Common Stock of the
Borrower, registered in the name of Lender, for the number of shares of Common
Stock issuable to Lender in accordance with Section 2.2(h).

 

20

 

 

(iii)           Removal of Restrictive Legends. In the event that Lender has any
shares of the Borrower’s Common Stock bearing any restrictive legends, and
Lender, through its counsel or other representatives, submits to the Transfer
Agent any such shares for the removal of the restrictive legends thereon,
whether in connection with a sale of such shares pursuant to any exemption to
the registration requirements under the Securities Act, or otherwise, and the
Borrower and or its counsel refuses or fails for any reason to render an opinion
of counsel or any other documents, certificates or instructions required for the
removal of the restrictive legends, then: (A) to the extent such legends could
be lawfully removed under applicable laws, Borrower’s failure to provide the
required opinion of counsel or any other documents, certificates or instructions
required for the removal of the restrictive legends shall be an immediate Event
of Default under this Agreement and all other Loan Documents; and (B) the
Borrower hereby agrees and acknowledges that Lender is hereby irrevocably and
expressly authorized to have counsel to Lender render any and all opinions and
other certificates or instruments which may be required for purposes of removing
such restrictive legends, and the Borrower hereby irrevocably authorizes and
directs the Transfer Agent to, without any further confirmation or instructions
from the Borrower, issue any such shares without restrictive legends as
instructed by Lender, and surrender to a common carrier for overnight delivery
to the address as specified by Lender, certificates, registered in the name of
Lender or its designees, representing the shares of Common Stock to which Lender
is entitled, without any restrictive legends and otherwise freely transferable
on the books and records of the Borrower.

 

(iv)           Authorized Agent of the Borrower. The Borrower hereby irrevocably
appoints the Lender and its counsel and its representatives, each as the
Borrower’s duly authorized agent and attorney-in-fact for the Borrower for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from Lender, or any counsel or
representatives of Lender, as specifically contemplated herein. The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Obligations of the Borrower under this
Agreement or any other Loan Documents remain outstanding, and so long as the
Lender owns or has the right to receive, any shares of the Borrower’s Common
Stock hereunder or under the Revolving Notes. In this regard, the Borrower
hereby confirms to the Transfer Agent and the Lender that it can NOT and will
NOT give instructions, including stop orders or otherwise, inconsistent with the
terms of this Agreement with regard to the matters contemplated herein, and that
the Lender shall have the absolute right to provide a copy of this Agreement to
the Transfer Agent as evidence of the Borrower’s irrevocable authority for
Lender and Transfer Agent to process issuances, transfers and legend removals
upon instructions from Lender, or any counsel or representatives of Lender, as
specifically contemplated herein, without any further instructions, orders or
confirmations from the Borrower.

 

(v)           Injunction and Specific Performance. The Borrower specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Borrower of any provision of this Section 2.2(j), the Lender will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced.  Therefore, in the event of a
breach or threatened breach of any provision of this Section 2.2(j) by the
Borrower, the Lender shall be entitled to obtain, in addition to all other
rights or remedies Lender may have, at law or in equity, an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of this Section 2.2(j).

 

21

 

 

2.3           Renewal of Revolving Loans; Non-Renewal of Revolving Loans; Fees.
On the Revolving Loan Maturity Date, so long as no Event of Default exists, and
so long as no event has occurred that, with the passage of time, the giving of
notice, or both, would constitute an Event of Default, Borrower shall have the
option to request a renewal of the Revolving Loan Commitment and extension of
the Revolving Loan Maturity Date for one (1) additional six (6) month period. To
make such request, Borrower shall give written notice to Lender of Borrower’s
request to renew the Revolving Loan Commitment and extend the Revolving Loan
Maturity Date for an additional six (6) month period on or before the Revolving
Loan Maturity Date. Lender may elect to accept or reject Borrower’s request for
a renewal of the Revolving Loan Commitment and extension of the Revolving Loan
Maturity Date in its sole and absolute discretion. In the event Lender shall
accept Borrower’s request for renewal and extension, Borrower shall, immediately
upon demand from Lender and as a condition to the renewal and extension, deliver
a renewal fee to Lender equal to two percent (2%) of the then outstanding
Revolving Loan Commitment.

 

2.4           Interest and Fee Computation; Collection of Funds. Interest
accrued hereunder shall be payable as set forth in Section 2.1 hereof. Except as
otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed. Principal payments submitted in funds not immediately available
shall continue to bear interest until collected. If any payment to be made by
Borrower hereunder or under the Revolving Notes shall become due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in computing any interest in
respect of such payment. Any Obligations which are not paid when due (subject to
applicable grace periods) shall bear interest at the Default Rate.

 

2.5           Automatic Debit. In order to effectuate the timely payment of any
of the Obligations when due, Borrower hereby authorizes and directs Lender, at
Lender’s option, to: (i) debit, or cause or instruct the debit of, the amount of
the Obligations to any ordinary deposit account of Borrower; or (ii) make a
Revolving Loan hereunder to pay the amount of the Obligations.

 

2.6           Discretionary Disbursements. Lender, in its sole and absolute
discretion, may immediately upon notice to Borrower, disburse any or all
proceeds of the Revolving Loans made or available to Borrower pursuant to this
Agreement to pay any fees, costs, expenses or other amounts required to be paid
by Borrower hereunder and not so paid. All monies so disbursed shall be a part
of the Obligations, payable by Borrower on demand from Lender.

 

2.7           US Dollars; Currency Risk. All Receipts will be in Dollars. In the
event Receipts are not in Dollars, Borrower shall bear the risk of Lender’s
currency losses, and if Lender suffers a currency loss and the result is to
increase the cost to Lender or to reduce the amount of any sum received or
receivable by Lender under this Agreement or under the Revolving Notes with
respect thereto, then after demand by Lender (which demand shall be accompanied
by a certificate setting forth reasonably detailed calculations of the basis of
such demand), Borrower shall pay to Lender such additional amount or amounts as
will compensate Lender for such increased cost or such reduction. Borrower
hereby authorizes Lender to advance or cause an advance of Revolving Loans to
pay for the increased costs or reductions associated with any such currency
losses.

22

 

 

3.           CONDITIONS OF BORROWING.

 

Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3:

 

3.1           Loan Documents to be Executed by Borrower on the Closing Date. As
a condition precedent to Lender’s disbursal or making of the Revolving Loans
pursuant to this Agreement on the Closing Date, the applicable Credit Party
shall have executed or cause to be executed and delivered to Lender the
following documents, each of which must be satisfactory to Lender and Lender’s
counsel in form, substance and execution:

 

(a)           Credit Agreement. Two originals of this Agreement duly executed by
Borrower and consented and agreed to by the Guarantor;

 

(b)           Revolving Note. An original Revolving Note duly executed by
Borrower and consented and agreed to by the Guarantor;

 

(c)           Security Agreement. Two originals of the applicable Security
Agreements dated as of the Closing Date, duly executed by each Credit Party;

 

(d)           Guaranty Agreement. Two originals of the Guaranty Agreement dated
as of the Closing Date, duly executed by the Guarantor;

 

(e)           Validity Guaranty. Two originals of the Validity Guaranty dated as
of the Closing Date, duly executed by the executive officers and directors of
the Borrower as requested by the Lender.

 

(f)           Irrevocable Transfer Agent Instructions. Two originals of the
Irrevocable Transfer Agent Instructions dated as of the Closing Date, duly
executed by the Borrower and the Borrower’s transfer agent;

 

(g)           Lock Box Deposit Confirmation. Two originals of the Lock Box
Deposit Confirmation, dated as of the Closing Date, duly executed by the
Borrower;

 

(h)           Closing Statement. Two originals of the Closing Statement, dated
as of the Closing Date, duly executed by the Borrower;

 

(i)           Warrants. Two originals of each of the Warrants, dated as of the
Closing Date, duly executed by the Borrower;

 

23

 

 

3.2           Organizational and Authorization Documents to be Delivered by the
Credit Parties on the Closing Date. As a condition precedent to Lender’s
disbursal or making of the Loans pursuant to this Agreement on the Closing Date,
the Credit Parties shall have executed or cause to be executed and delivered a
certificate of an officer of each of the Credit Parties certifying and attaching
(i) copies of each Credit Parties’ respective articles of incorporation, bylaws
or similar documents; (ii) resolutions of each Credit Parties’ respective board
of directors, approving and authorizing the execution, delivery and performance
of the Loan Documents to which it is party and the transactions contemplated
thereby; (iii) resolution of the Guarantor’s shareholders, approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is party and the transactions contemplated thereby; (iv) the signatures
and incumbency of the officers of the Credit Parties executing any of the Loan
Documents, each of which the Credit Parties hereby certify to be true and
complete, and in full force and effect without modification, it being understood
that Lender may conclusively rely on each such document and certificate until
formally advised by any Credit Party of any changes therein; and (v) good
standing certificate in the state of organization of each Credit Party and in
each other state requested by Lender.

 

3.3           Additional Documents to be Delivered by the Credit Parties on the
Closing Date. As a condition precedent to Lender’s disbursal or making of the
Loans pursuant to this Agreement on the Closing Date, the Credit Parties shall
have delivered or cause to be delivered to Lender all of the following
documents, each of which must be satisfactory to Lender and Lender’s counsel in
form, substance and execution:

 

(a)           Use of Proceeds. A detailed summary of the Borrower’s use of the
proceeds being funded hereunder, including, but not limited to, reference to
approximately Two Hundred Fifty Thousand and No/100 United States Dollars
(US$250,000) to be used for purposes of repaying the existing indebtedness owed
to Charter Capital, which such amount the Borrower hereby authorizes the Lender
to pay directly on the Closing Date and offset from the Revolving Loan proceeds;

 

(b)           Customer Payment Redirection. Evidence satisfactory to the Lender
that the Credit Parties have irrevocably instructed its Customers to redirect
all payments to the Lock Box Account.

 

(c)           Credit Card Payment Redirection.

 

(i)           Evidence satisfactory to the Lender that the Credit Parties have
irrevocably instructed the Payment Processing Companies to redirect all payments
to the Lock Box Account.

 

(ii)           Within ten (10) Business Days of the Closing Date, evidence that
all Credit Parties have modified their respective agreements with all Payment
Processing Companies with whom they have agreements or other payment processing
relationships so as to authorize, direct and cause: (A) all credit/debit card
payments from any Customers; and (B) any reserves or holdbacks withheld by any
of the Payment Processing Companies, if, as an when distributed or paid to the
Credit Parties, to be deposited directly into the Lock Box Account.

 

(iii)           Within ten (10) Business Days of the Closing Date, an estoppel
certificate, disbursement direction or other similar document confirming and
agreeing: (I) payment directions to the Lock Box Account; (II) that such payment
instructions and directions shall not be changed, amended or terminated, except
upon written notice from Lender; and (III) that copies of all statements,
notices and other communications sent by any Payment Processing Companies to the
Credit Parties, also be delivered to Lender.

 

24

 

 

(d)           Income Statement / Profit and Loss Statement. An Income Statement
and a Profit and Loss Statement of the Borrower for the twelve (12) month period
ending the Closing Date as well as a reasonable projection of income, profits
and losses for the twelve (12) month period immediately following the Closing
Date.

 

(e)           Insurance. Within thirty (30) days of the Closing Date, evidence
satisfactory to Lender of the existence of insurance required to be maintained
pursuant to Section 9.4, together with evidence that Lender has been named as
additional insured and lender’s loss payee, as applicable, on all related
insurance policies;

 

(f)           Search Results. Copies of UCC search reports, issued by the
Secretary of State of the state of incorporation of each Credit Party, dated
such a date as is reasonably acceptable to Lender, listing all effective
financing statements which name the Credit Parties, under their present name and
any previous names, as debtors, together with copies of such financing
statements;

 

(g)           Certificates of Good Standing. Copies of certificates of good
standing with respect to each Credit Party, issued by the Secretary of State of
the state of incorporation of each Credit Party, dated such a date as is
reasonably acceptable to Lender, evidencing the good standing thereof;

 

(h)           Opinion of Counsel. A customary opinion of Credit Parties’
counsel, in form reasonably satisfactory to Lender;

 

(i)           Due Diligence. Such due diligence documents and information as is
requested by the Lender, including, but not limited to, historical performance
and financial information, detailed description use of the proceeds, monthly
income statement including the results of operations of the Borrower and its
Subsidiaries for the previous twelve (12) months and future twelve (12) month
projections;

 

(j)           Perfection of Lien on Collateral. Borrower shall have duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the Collateral in the jurisdiction of
incorporation of the Borrower, including, but not limited to, such UCC-1
Financing Statements and any and all documents necessary to complete any filings
which Lender shall require in connection with this Agreement.

 

(k)           Press Release Authorization. Evidence satisfactory to the Lender
that the Borrower has authorized the Lender to publish such press releases with
respect to this Agreement and the instant transaction, including, but not
limited to, a copy of an email delivered to Marketwire.com by the Borrower
whereby the Borrower authorizes the Lender to use its name and, if applicable,
stock symbol, in connection with current or future press releases;

 

(l)           Additional Documents. Such other agreements, documents,
instruments, certificates, financial statements, schedules, resolutions,
opinions of counsel, notes and other items which Lender shall require in
connection with this Agreement.

 

25

 

 

3.4           Loan Documents to be Executed by any additional Subsidiary
following the Closing Date. Within ten (10) days of any entity becoming a
Subsidiary of the Borrower, such Subsidiary shall have executed or cause to be
executed and delivered to Lender all of the following documents, each of which
must be satisfactory to Lender and Lender’s counsel in form, substance and
execution:

 

(a)           Consent and Agreement. Two originals of a Consent and Agreement
duly executed by such Subsidiary, pursuant to which such Subsidiary consents and
agrees to become a “Credit Party” hereunder and to be bound by the terms and
conditions of this Agreement;

 

(b)           Revolving Note. Two originals of a Consent and Agreement duly
executed by such Subsidiary, pursuant to which such Subsidiary consents and
agrees to be bound by the terms and conditions of the Revolving Note;

 

(c)           Security Agreement. Two originals of a Security Agreement, duly
executed by such Subsidiary;

 

(d)           Guaranty Agreement. Two originals of a Guaranty Agreement, duly
executed by such Subsidiary;

 

(e)           Organizational and Authorization Documents. A certificate of an
officer of the Subsidiary certifying and attaching (i) copies of the
Subsidiary’s respective articles of incorporation, bylaws, operating agreement,
certificate of organization or similar documents; (ii) resolutions of its
respective board of directors or managers, approving and authorizing the
execution, delivery and performance of the Loan Documents to which it will
become a party and the transactions contemplated thereby; and (iii) the
signatures and incumbency of the officers of the Subsidiary executing any of the
Loan Documents;

 

(f)           Search Results. Copies of UCC search reports, issued by the
Secretary of State of the state of incorporation of the Subsidiary, dated such a
date as is reasonably acceptable to Lender, listing all effective financing
statements which name the Subsidiary, under their present name and any previous
names, as debtors, together with copies of such financing statements;

 

(g)           Certificates of Good Standing. Copies of certificates of good
standing with respect to the Subsidiary, issued by the Secretary of State of the
state of incorporation of the Subsidiary, dated such a date as is reasonably
acceptable to Lender, evidencing the good standing thereof; and

 

(h)           Due Diligence. Such due diligence documents and information as is
requested by the Lender.

 

(i)           Additional Documents. Such other agreements, documents,
instruments, certificates, financial statements, schedules, resolutions,
opinions of counsel, notes and other items which Lender shall require in
connection with this Agreement.

 

26

 

 

3.5         Loan Documents to be Executed by each Credit Party Upon Each
Subsequent Advance. As a condition precedent to Lender’s disbursal or making of
additional advances of principal pursuant to this Agreement following the
Closing Date, the Credit Parties shall have executed or caused to be executed
and delivered to Lender (i) all of the documents in Section 2.1(b), Section 3.1,
Section 3.2, Section 3.3 and Section 3.4, applicable thereto, and such documents
shall remain in full force and effect as of the date of the subsequent principal
advance, and (ii) an additional original Revolving Note in the principal amount
of the advance being then made, duly executed by each Credit Party, satisfactory
to Lender and Lender’s counsel in form, substance and execution.

 

3.6         Payment of Fees. Borrower shall have paid to Lender all fees, costs
and expenses, including, but not limited to, due diligence expenses, attorney’s
fees, search fees, title fees, documentation and filing fees (including
documentary stamps and taxes payable on the face amount of the applicable
Revolving Note).

 

3.7         Event of Default. No Event of Default, or event which, with notice
or lapse of time, or both, would constitute an Event of Default, shall have
occurred and be continuing.

 

3.8         Adverse Changes. There shall not have occurred any Material Adverse
Effect.

 

3.9         Litigation. No pending claim, investigation, litigation or
governmental proceeding shall have been instituted against any Credit Party or
any of their respective officers or shareholders.

 

3.10       Representations and Warranties. No representation or warranty of any
Credit Party contained herein or in any Loan Documents shall be untrue or
incorrect in any material respect as of the date of any Loans as though made on
such date, except to the extent such representation or warranty expressly
relates to an earlier date.

 

3.11       Due Diligence. The business, legal and collateral due diligence
review performed by Lender, including, but not limited to, a review of the
Credit Parties’ historical performance and financial information, must be
acceptable to Lender in its sole discretion. Lender reserves the right to
increase any and all aspects of its due diligence in Lender’s sole discretion.

 

3.12       Key Personnel Investigations. Lender shall be satisfied, in its sole
discretion, with results from background investigations conducted on key members
of the Credit Parties’ principals and management teams.

 

3.13       Repayment of Outstanding Indebtedness. The Credit Parties shall have
repaid in full all outstanding indebtedness secured by Collateral, other than
indebtedness giving rise to Permitted Liens.

 

27

 

 

4.           NOTES EVIDENCING LOANS.

 

The Revolving Loans shall be evidenced by the Revolving Notes (together with any
and all renewal, extension, modification or replacement notes executed by
Borrower and delivered to Lender and given in substitution therefor) duly
executed by Borrower, and consented and agreed to by the Guarantor, and payable
to the order of Lender. At the time of the initial disbursement of a Revolving
Loan and at each time an additional Revolving Loan shall be requested hereunder
or a repayment made in whole or in part thereon, an appropriate notation thereof
shall be made on the books and records of Lender. All amounts recorded shall be,
absent demonstrable error, conclusive and binding evidence of: (i) the principal
amount of the Revolving Loans advanced hereunder; (ii) any unpaid interest owing
on the Revolving Loans; and (iii) all amounts repaid on the Revolving Loans. The
failure to record any such amount or any error in recording such amounts shall
not, however, limit or otherwise affect the obligations of Borrower under the
Revolving Notes to repay the principal amount of the Revolving Loans, together
with all interest accruing thereon.

 

5.           MANNER OF BORROWING.

 

5.1           Loan Requests. Subject to Section 2.1(a) and Article 3 hereof, the
Loans shall be made available to Borrower upon Borrower’s request, from any
Person whose authority to so act has not been revoked by Borrower in writing
previously received by Lender. Borrower may make requests for borrowing no more
than one time every two weeks up to the then applicable Revolving Loan
Commitment; provided, however, that, notwithstanding anything contained in this
Agreement or any other Loan Documents to the contrary, each Revolving Loan
requested by Borrower under this Agreement shall be subject to Lender’s
approval, which approval may be given or withheld in Lender’s sole and absolute
discretion. A request for a Loan may only be made if no default or Event of
Default shall have occurred or be continuing and shall be subject to: (i)
borrowing availability under the Revolving Loan Commitment; and (ii) Receipts
deposited into the Lock Box Account and other Collateral being acceptable to
Lender. In addition, a request for a Loan must be received by no later than
11:00 a.m. eastern time the day it is to be funded and be in a minimum amount
equal to Fifty Thousand Dollars and No/100 ($50,000.00).

 

5.2           Communications. Lender is authorized to rely on any written,
verbal, electronic, telephonic or telecopy loan requests which Lender believes
in its good faith judgment to emanate from the President or Chief Executive
Officer, or any other authorized representative of Borrower. Borrower hereby
irrevocably confirms, ratifies and approves all such advances by Lender and
hereby indemnifies Lender against losses and expenses (including court costs,
attorneys’ and paralegals’ fees) and shall hold Lender harmless with respect
thereto.

 

6.           SECURITY FOR THE OBLIGATIONS.

 

To secure the payment and performance by Borrower of the Obligations hereunder,
the Credit Parties shall grant, under and pursuant to the Security Agreements
executed by the Credit Parties dated as of the Closing Date, to Lender, its
successors and assigns, a continuing, first-priority security interest in, and
assignment, transference, mortgage, conveyanyce, pledge, hypothecation and set
over to Lender, its successors and assigns, all of the Credit Parties’ right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, and all proceeds (including, without limitation, all insurance
proceeds) and products of any of the Collateral. At any time upon Lender’s
request, the Credit Parties shall execute and deliver to Lender any other
documents, instruments or certificates requested by Lender for the purpose of
properly documenting and perfecting the security interests of Lender in and to
the Collateral granted hereunder, including any additional security agreements,
mortgages, control agreements, and financing statements. The Security Agreements
executed by the Credit Parties shall terminate following the full payment and
performance of all of the Obligations hereunder and under any Loan Document and
upon Lender’s express written acknowledgement of such full payment and
performance being received by the Credit Parties.

 

28

 

 

7.           REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.

 

To induce Lender to make the Loans, the Credit Parties make the following
representations and warranties to Lender, each of which shall be true and
correct in all material respects as of the Closing Date and as of the date of
each Loan made hereunder, except to the extent such representation expressly
relates to an earlier date, and which shall survive the execution and delivery
of this Agreement:

 

7.1           Subsidiaries. A list of all of the Borrower’s Subsidiaries is set
forth in Schedule 7.1 hereto. The Guarantor has no Subsidiaries.

 

7.2           Borrower Organization and Name. Each Credit Party is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, with full and adequate powers to carry on and
conduct its business as presently conducted. Each Credit Party is duly licensed
or qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing or in which any Collateral is located,
except for those foreign jurisdictions in which the failure to be so qualified
or licensed would not cause a Material Adverse Effect. The exact legal name of
each Credit Party is as set forth in the first paragraph of this Agreement, and
each Credit Party does not currently conduct, nor has any Credit Party, during
the last five (5) years, conducted business under any other names or trade
names.

 

7.3           Authorization; Validity. Each Credit Party has full right, power
and authority to enter into this Agreement, to make the borrowings and execute
and deliver the Loan Documents as provided herein and to perform all of its
duties and obligations under this Agreement and the Loan Documents and no other
action or consent on the part of any Credit Party, its board of directors,
stockholders, or any other Person is necessary or required by any Credit Party
to execute this Agreement and the Loan Documents, consummate the transactions
contemplated herein and therein, and perform all of its obligations hereunder
and thereunder. The execution and delivery of this Agreement and the Loan
Documents will not, nor will the observance or performance of any of the matters
and things herein or therein set forth, violate or contravene any provision of
law or of any Credit Party’s Articles of Incorporation, Bylaws or other
governing documents. All necessary and appropriate corporate action has been
taken on the part of each Credit Party to authorize the execution and delivery
of this Agreement and the Loan Documents and the issuance of the Revolving Notes
and the Facility Fee Shares. This Agreement and the Loan Documents are valid and
binding agreements and contracts of each Credit Party, enforceable against each
Credit Party in accordance with their respective terms, except to the extent
that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws enacted for the relief of debtors
generally and other similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles which may affect the availability of
specific performance and other equitable remedies. No Credit Party knows of any
reason why any Credit Party cannot perform any of its obligations under this
Agreement, the Loan Documents or any related agreements.

 

29

 

 

7.4           Capitalization. The authorized capital stock of Borrower consists
of One Hundred Fifty-Five Million (155,000,000) shares, of which One Hundred
Fifty Million (150,000,000) shares are designated as common stock, par value
$0.01 per share (“Common Stock”) and Five Million (5,000,000) shares are
designated as preferred stock. As of the Closing Date, Borrower has Fifty-Two
Million Three Hundred Eighty-Eight Thousand Seven Hundred Fifty (52,388,750)
shares of Common Stock issued and outstanding and Six Hundred Eleven Thousand
Three Hundred Ninety (611,390) shares of preferred stock issued and outstanding.
All of the outstanding shares of capital stock of Borrower are validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws and none of such outstanding shares were issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. As of the Closing Date, no shares of Borrower’s capital
stock are subject to preemptive rights or any other similar rights or any liens,
claims or encumbrances suffered or permitted by Borrower. The Common Stock is
currently quoted by the OTC Markets under the trading symbol “HDII”. The
Borrower has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Borrower has maintained all requirements on its part for the
continuation of such quotation. Except as set forth in Schedule 7.4 attached
hereto and except for the securities to be issued pursuant to this Agreement, as
of the Closing Date: (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of any Credit Party, or contracts, commitments, understandings or
arrangements by which any Credit Party is or may become bound to issue
additional shares of capital stock of any Credit Party or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of any Credit Party; (ii) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other contracts or instruments
evidencing indebtedness of the Borrower and its Subsidiaries, or by which the
Borrower and its Subsidiaries is or may become bound; (iii) there are no
financing statements filed with any governmental authority securing any
obligations of the Borrower and its Subsidiaries, or filed in connection with
any assets or properties of the Borrower and its Subsidiaries; (iii) there are
no outstanding registration statements with respect to Borrower or any of its
securities and there are no outstanding comment letters from the SEC, the
Principal Trading Market, or any other governmental authority with respect to
any securities of any Credit Party; (iv) there are no agreements or arrangements
under which any Credit Party is obligated to register the sale of any of its
securities under the Securities Act; (v) there are no financing statements filed
with any governmental authority securing any obligations of any Credit Party, or
filed in connection with any assets or properties of any Credit Party;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and (vii)
there are no outstanding securities or instruments of any Credit Party which
contain any redemption or similar provisions, and there are no contracts or
agreements by which any Credit Party is or may become bound to redeem a security
of any Credit Party (except pursuant to this Agreement). Each Credit Party has
furnished to the Lender true, complete and correct copies of such Credit Party’s
Certificate of Incorporation, as amended and as in effect on the Closing Date
and Credit Party’s Bylaws, as in effect on the Closing Date, and any other
governing or organizational documents, as applicable. Except for the documents
delivered to Lender in accordance with the immediately preceding sentence, there
are no other shareholder agreements, voting agreements, operating agreements, or
other contracts or agreements of any nature or kind that restrict, limit or in
any manner impose obligations, restrictions or limitations on the governance of
each Credit Party.

 

30

 

 

7.5           No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Loan Documents, and the consummation of
the transactions contemplated hereby and thereby, including the issuance of the
Facility Fee Shares, will not: (i) constitute a violation of or conflict with
the Articles of Incorporation, Bylaws or any other organizational or governing
documents of the Credit Parties; (ii) constitute a violation of, or a default or
breach under (either immediately, upon notice, upon lapse of time, or both), or
conflicts with, or gives to any other Person any rights of termination,
amendment, acceleration or cancellation of, any provision of any contract or
agreement to which any Credit Party is a party or by which any of its or their
assets or properties may be bound; (iii) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflicts with, any order, writ, injunction, decree, or any other judgment of
any nature whatsoever; (iv) constitute a violation of, or conflict with, any
law, rule, ordinance or other regulation (including United States federal and
state securities laws and the rules and regulations of any market or exchange on
which the Common Stock is quoted); or (v) result in the loss or adverse
modification of, or the imposition of any fine, penalty or other Lien, claim or
encumbrance with respect to, any Permit granted or issued to, or otherwise held
by or for the use of, any Credit Party or any of their respective assets. No
Credit Party is in violation of its Articles of Incorporation, Bylaws or other
organizational or governing documents, as applicable, and no Credit Party is in
default or breach (and no event has occurred which with notice or lapse of time
or both could put any Credit Party in default or breach) under, and no Credit
Party has taken any action or failed to take any action that would give to any
other Person any rights of termination, amendment, acceleration or cancellation
of, any contract or agreement to which any Credit Party is a party or by which
any property or assets of any Credit Party are bound or affected. No business of
any Credit Party is being conducted, and shall not be conducted, in violation of
any law, rule, ordinance or other regulation. Except as specifically
contemplated by this Agreement, no Credit Party is required to obtain any
consent or approval of, from, or with any governmental authority, or any other
Person, in order for it to execute, deliver or perform any of its obligations
under this Agreement or the Loan Documents in accordance with the terms hereof
or thereof, or to issue the Facility Fee Shares in accordance with the terms
hereof. All consents and approvals which any Credit Party is required to obtain
pursuant to the immediately preceding sentence have been obtained or effected on
or prior to the Closing Date.

 

7.6           Issuance of Securities. The Facility Fee Shares are duly
authorized and, upon issuance in accordance with the terms hereof, shall be duly
issued, fully paid and non-assessable, and free from all liens, claims, charges,
taxes, or other encumbrances with respect to the issue thereof, and will be
issued in compliance with all applicable United States federal and state
securities laws and the laws of any foreign jurisdiction applicable to the
issuance thereof. Any shares issuable upon conversion of the Revolving Notes, in
accordance with the terms of the Revolving Notes, are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all liens, claims, charges, taxes, or other
encumbrances with respect to the issue thereof, and will be issued in compliance
with all applicable United States federal and state securities laws and the laws
of any foreign jurisdiction applicable to the issuance thereof. The issuance of
the Facility Fee Shares and any shares issuable upon conversion of the Revolving
Notes is and will be exempt from: (i) the registration and prospectus delivery
requirements of the Securities Act; (ii) the registration and/or qualification
provisions of all applicable state and provincial securities and “blue sky”
laws; and (iii) any similar registration or qualification requirements of any
foreign jurisdiction or other governmental authority. 

 

31

 

 

7.7           Compliance With Laws. The nature and transaction of each Credit
Party’s business and operations and the use of its properties and assets,
including, but not limited to, the Collateral or any real estate owned, leased,
or occupied by each Credit Party, do not and during the term of the Loans shall
not, violate or conflict with any applicable law, statute, ordinance, rule,
regulation or order of any kind or nature, including, without limitation, the
provisions of the Fair Labor Standards Act or any zoning, land use, building,
noise abatement, occupational health and safety or other laws, any Permit or any
condition, grant, easement, covenant, condition or restriction, whether recorded
or not, except to the extent such violation or conflict would not result in a
Material Adverse Effect.

 

7.8           Environmental Laws and Hazardous Substances. Except to the extent
that any of the following would not have a Material Adverse Effect (including
financial reserves, insurance policies and cure periods relating to compliance
with applicable laws and Permits) and are used in such amounts as are customary
in the Ordinary Course of Business in compliance with all applicable
Environmental Laws, each Credit Party represents and warrants to Lender that, to
the knowledge of each Credit Party’s officers and directors: (i) no Credit Party
has generated, used, stored, treated, transported, manufactured, handled,
produced or disposed of any Hazardous Materials, on or off any of the premises
of any Credit Party (whether or not owned by any Credit Party) in any manner
which at any time violates any Environmental Law or any Permit, certificate,
approval or similar authorization thereunder; (ii) the operations of each Credit
Party comply in all material respects with all Environmental Laws and all
Permits certificates, approvals and similar authorizations thereunder; (iii)
there has been no investigation, Proceeding, complaint, order, directive, claim,
citation or notice by any governmental authority or any other Person, nor is any
pending or, to any Credit Party’s officers’ and directors’ knowledge, threatened
against any Credit Party under any Environmental Law; and (iv) no Credit Party
has liability, contingent or otherwise, in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material.

 

7.9           Collateral Representations. No Person other than the Credit
Parties, owns or has other rights in the Collateral, and the Collateral is free
from any Lien of any kind, other than the Lien of Lender and Permitted Liens.

 

32

 

 

7.10        SEC Documents; Financial Statements. Except for the Company's annual
report on Form 10-K for the fiscal year ending June 30, 2013, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC or any governmental authority (all of
the foregoing filed within the two (2) years preceding the date hereof or
amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to as the “SEC Documents”). The Borrower is
current with its filing obligations under the Exchange Act and all SEC Documents
have been filed on a timely basis by the Borrower. The Borrower represents and
warrants that true and complete copies of the SEC Documents are available on the
SEC website (www.sec.gov) at no charge to Lender, and Lender acknowledges that
it may retrieve all SEC Documents from such website and Lender’s access to such
SEC Documents through such website shall constitute delivery of the SEC
Documents to Lender; provided, however, that if Lender is unable to obtain any
of such SEC Documents from such website at no charge, as result of such website
not being available or any other reason beyond Lender’s control, then upon
request from Lender, the Borrower shall deliver to Lender true and complete
copies of such SEC Documents. The Borrower shall make available to Lender true
and complete copies of all draft filings, reports, schedules, statements and
other documents required to be filed with the requirements of the Exchange Act
that have been prepared but not filed with the SEC as of the date hereof. None
of the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. None of
the statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof, which amendments
or updates are also part of the SEC Documents). As of their respective dates,
the consolidated financial statements of the Borrower and its Subsidiaries
included in the SEC Documents (the “Financial Statements”) complied in all
material respects with applicable accounting requirements and any published
rules and regulations of the SEC with respect thereto. All of the Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except: (i) as may be otherwise indicated in such
Financial Statements or the notes thereto; or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly present in all material respects the
consolidated financial position of the Borrower and all of its Subsidiaries as
of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments). To the knowledge of Borrower and its
officers, no other information provided by or on behalf of Borrower to the
Lender which is not included in the SEC Documents contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading.

 

7.11        Absence of Certain Changes. Since the date the last of the SEC
Documents was filed with the SEC, none of the following have occurred:

 

(a)           There has been no event or circumstance of any nature whatsoever
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or

 

(b)           Any transaction, event, action, development, payment, or any other
matter of any nature whatsoever entered into by any Credit Party other than in
the Ordinary Course of Business.

 

7.12        Litigation and Taxes. There is no Proceeding pending, or to any
Credit Party’s officers’ and directors’ knowledge, threatened, against any
Credit Party or their respective officers, managers, members or shareholders, or
against or affecting any of their respective assets. In addition, there are no
outstanding judgments, orders, writs, decrees or other similar matters or items
against or affecting any Credit Party, their respective business or assets. No
Credit Party has received any material complaint from any Customer, supplier,
vendor or employee. Each Credit Party has duly filed all applicable income or
other tax returns and has paid all income or other taxes when due. There is no
Proceeding, controversy or objection pending or threatened in respect of any tax
returns of any Credit Party.

 

33

 

 

7.13         Event of Default. No Event of Default has occurred and is
continuing, and no event has occurred and is continuing which, with the lapse of
time, the giving of notice, or both, would constitute such an Event of Default
under this Agreement or any of the other Loan Documents, and neither Borrower
nor its Subsidiaries is in default (without regard to grace or cure periods)
under any contract or agreement to which it is a party or by which any of their
respective assets are bound.

 

7.14         ERISA Obligations. To each Credit Party’s officers’ and directors’
knowledge, all Employee Plans of each Credit Party meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee Plan
that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 is qualified. No withdrawal liability has been
incurred under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate governmental
agencies. To each Credit Party’s officers’ and directors’ knowledge, each Credit
Party has promptly paid and discharged all obligations and liabilities arising
under the ERISA of a character which if unpaid or unperformed might result in
the imposition of a Lien against any of its properties or assets.

 

7.15         Adverse Circumstances. No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or Proceeding (or to
any Credit Party’s officers’ and directors’ knowledge, threatened litigation or
Proceeding or basis therefor) exists which: (i) could adversely affect the
validity or priority of the Liens granted to Lender under the Loan Documents;
(ii) could adversely affect the ability of any Credit Parties to perform its
obligations under the Loan Documents; (iii) would constitute a default under any
of the Loan Documents; (iv) would constitute such a default with the giving of
notice or lapse of time or both; or (v) would constitute or give rise to a
Material Adverse Effect.

 

7.16         Liabilities and Indebtedness of the Borrower. No Credit Party has
any Funded Indebtedness or any liabilities or obligations of any nature
whatsoever, except: (i) as disclosed in the financial statements delivered to
the Lender as of the Closing Date; or (ii) liabilities and obligations incurred
in the Ordinary Course of Business of any Credit Party since the date of the
financial statements delivered to Lender as of the Closing Date, which do not or
would not, individually or in the aggregate, exceed Ten Thousand Dollars
($10,000) or otherwise have a Material Adverse Effect.

 

7.17         Real Estate.

 

(a)           Real Property Ownership. Except for the Borrower Leases and as set
forth on Schedule 7.17, the Credit Parties do not own any Real Property.

 

34

 

 

(b)           Real Property Leases. Except for ordinary office leases (the
“Borrower Leases”), no Credit Party leases other Real Property. With respect to
the Borrower Leases: (i) each Credit Party has been in peaceful possession of
the property leased thereunder and neither the Credit Parties nor the landlord
is in default thereunder; (ii) no waiver, indulgence or postponement of any of
the obligations thereunder has been granted by any Credit Party or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to any Credit Party which, upon notice or lapse of time or both, would be or
could become a default thereunder or which could result in the termination of
the Borrower Leases, or any of them, or have a Material Adverse Effect. No
Credit Party has violated nor breached any provision of any such Borrower
Leases, and all obligations required to be performed by any Credit Party under
any of such Borrower Leases have been fully, timely and properly performed. Each
Credit Party has delivered to the Lender true, correct and complete copies of
all Borrower Leases, including all modifications and amendments thereto, whether
in writing or otherwise. No Credit Party has received any written or oral notice
to the effect that any of the Borrower Leases will not be renewed at the
termination of the term of such Borrower Leases, or that the Borrower Leases
will be renewed only at higher rents.

 

7.18           Material Contracts. An accurate, current and complete copy of
each of the Material Contracts has been furnished to Lender, and each of the
Material Contracts constitutes the entire agreement of the respective parties
thereto relating to the subject matter thereof. There are no outstanding offers,
bids, proposals or quotations made by any Credit Party which, if accepted, would
create a Material Contract with such Credit Party. Each of the Material
Contracts is in full force and effect and is a valid and binding obligation of
the parties thereto in accordance with the terms and conditions thereof. To the
knowledge of each Credit Party and its officers and directors, all obligations
required to be performed under the terms of each of the Material Contracts by
any party thereto have been fully performed by all parties thereto, and no party
to any Material Contracts is in default with respect to any term or condition
thereof, nor has any event occurred which, through the passage of time or the
giving of notice, or both, would constitute a default thereunder or would cause
the acceleration or modification of any obligation of any party thereto or the
creation of any lien, claim, charge or other encumbrance upon any of the assets
or properties of any Credit Party. Further, no Credit Party’s officers and
directors have received any notice, nor does any Credit Party’s officers and
directors have any knowledge, of any pending or contemplated termination of any
of the Material Contracts and, no such termination is proposed or has been
threatened, whether in writing or orally.

 

7.19           Title to Assets. Each Credit Party has good and marketable title
to, or a valid leasehold interest in, all of its assets and properties which are
material to its business and operations as presently conducted, free and clear
of all liens, claims, charges or other encumbrances or restrictions on the
transfer or use of same. Except as would not have a Material Adverse Effect, the
assets and properties of each Credit Party are in good operating condition and
repair, ordinary wear and tear excepted, and are free of any latent or patent
defects which might impair their usefulness, and are suitable for the purposes
for which they are currently used and for the purposes for which they are
proposed to be used.

 

7.20           Intellectual Property. Each Credit Party owns or possesses
adequate and legally enforceable rights or licenses to use all trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. No Credit Party’s officers
and directors have any knowledge of any infringement by any Credit Party of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other intellectual property rights of others, and, to the knowledge of each
Credit Party’s officers and directors, there is no claim, demand or Proceeding,
or other demand of any nature being made or brought against, or to each Credit
Party’s officers and directors knowledge, being threatened against, any Credit
Party regarding trademark, trade name, patents, patent rights, invention,
copyright, license, service names, service marks, service mark registrations,
trade secret or other intellectual property infringement; and no Credit Party is
aware of any facts or circumstances which might give rise to any of the
foregoing.

 

35

 

 

7.21           Labor and Employment Matters. The Credit Parties are not involved
in any labor dispute or, to the knowledge of the officers and directors of each
Credit Party, is any such dispute threatened. To the knowledge of the Credit
Parties and their officers and directors, none of the employees of the any
Credit Party is a member of a union and the Credit Parties believe that its
relations with its employees are good. To the knowledge of the Credit Parties
and their officers and directors, the Credit Parties have complied in all
material respects with all laws, rules, ordinances and regulations relating to
employment matters, civil rights and equal employment opportunities.

 

7.22           Insurance. The Credit Parties are covered by valid, outstanding
and enforceable policies of insurance which were issued to it by reputable
insurers of recognized financial responsibility, covering its properties, assets
and business against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Credit Parties are engaged and in coverage amounts which are prudent and
typically and reasonably carried by such other corporations or entities (the
“Insurance Policies”). Such Insurance Policies are in full force and effect, and
all premiums due thereon have been paid. None of the Insurance Policies will
lapse or terminate as a result of the transactions contemplated by this
Agreement. Credit Parties have complied with the provisions of such Insurance
Policies. No Credit Party has been refused any insurance coverage sought or
applied for and no Credit Party has any reason to believe that it will not be
able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of any Credit Party.

 

7.23           Permits. The Credit Parties possess all Permits necessary to
conduct its business, and no Credit Party has received any notice of, or is
otherwise involved in, any Proceedings relating to the revocation or
modification of any such Permits. All such Permits are valid and in full force
and effect and each Credit Party is in full compliance with the respective
requirements of all such Permits.

 

7.24           Lending Relationship. Borrower acknowledges and agrees that the
relationship hereby created with Lender is and has been conducted on an open and
arm’s length basis in which no fiduciary relationship exists and that Borrower
has not relied, nor is relying on, any such fiduciary relationship in executing
this Agreement and in consummating the Loans. Lender represents that it will
receive the Revolving Notes payable to its order as evidence of the Loans.

 

7.25           Compliance with Regulation U. No portion of the proceeds of the
Loans shall be used by Borrower, or any Affiliates of Borrower, either directly
or indirectly, for the purpose of purchasing or carrying any margin stock,
within the meaning of Regulation U as adopted by the Board of Governors of the
Federal Reserve System.

 

36

 

 

7.26           Governmental Regulation. Borrower is not, or after giving effect
to any Loan, will not be, subject to regulation under the Public Utility Holding
Borrower Act of 1935, the Federal Power Act or the Investment Company Act of
1940 or to any federal or state statute or regulation limiting its ability to
incur indebtedness for borrowed money.

 

7.27           Bank Accounts. Schedule 7.27 sets forth, with respect to each
account of each Credit Party with any bank, broker, merchant processor, or other
depository institution: (i) the name and account number of such account; (ii)
the name and address of the institution where such account is held; (iii) the
name of any Person(s) holding a power of attorney with respect to such account,
if any; and (iv) the names of all authorized signatories and other Persons
authorized to withdraw funds from each such account.

 

7.28           Places of Business. The principal place of business of each
Credit Party is set forth on Schedule 7.28 and the Credit Parties shall promptly
notify Lender of any change in such location. The Credit Parties will not remove
or permit the Collateral to be removed from such locations without the prior
written consent of Lender, except for: (i) certain heavy equipment kept at third
party sites when conducting business or maintenance; (ii) vehicles, containers
and rolling stock; (iii) Inventory sold or leased in the Ordinary Course of
Business; and (iv) temporary removal of Collateral to other locations for repair
or maintenance as may be required from time to time in each instance in the
Ordinary Course of Business of Borrower.

 

7.29           Illegal Payments. No Credit Party, nor any director, officer,
member, manager, agent, employee or other Person acting on behalf of any Credit
Party has, in the course of his actions for, or on behalf of, any Credit Party:
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

7.30           Related Party Transactions. Except for arm’s length transactions
pursuant to which Borrower makes payments in the Ordinary Course of Business
upon terms no less favorable than Borrower could obtain from third parties, none
of the officers, directors, managers, or employees of Borrower, nor any
stockholders, members or partners who own, legally or beneficially, five percent
(5%) or more of the ownership interests of Borrower (each a “Material
Shareholder”), is presently a party to any transaction with Borrower (other than
for services as employees, officers and directors), including any contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of Borrower’s officers and directors, any other Person in which any
officer, director, or any such employee or Material Shareholder has a
substantial or material interest in or of which any officer, director or
employee of Borrower or Material Shareholder is an officer, director, trustee or
partner. There are no claims, demands, disputes or Proceedings of any nature or
kind between Borrower and any officer, director or employee of Borrower or any
Material Shareholder, or between any of them, relating to Borrower.

 

37

 



 

7.31           Internal Accounting Controls. Borrower maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

7.32           Brokerage Fees. There is no Person acting on behalf of Borrower
who is entitled to or has any claim for any brokerage or finder’s fee or
commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.

 

7.33           No General Solicitation. Neither Borrower, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Revolving Notes, the Facility Fee Shares or the shares issuable upon
conversion of the Revolving Notes.

 

7.34           No Integrated Offering. Neither Borrower, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Revolving Notes, the Facility Fee Shares or any securities issuable upon
conversion of the Revolving Notes under the Securities Act or cause this
offering of such securities to be integrated with prior offerings by Borrower
for purposes of the Securities Act.

 

7.35           Private Placement. No registration under the Securities Act or
the laws, rules or regulation of any other governmental authority is required
for the issuance of the Revolving Notes, the Facility Fee Shares or the shares
issuable upon conversion of the Revolving Notes as contemplated hereby.

 

7.36           Complete Information. This Agreement and all financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials submitted to Lender in connection with or in furtherance of this
Agreement by or on behalf of Borrower fully and fairly states the matters with
which they purport to deal, and do not misstate any material fact nor,
separately or in the aggregate, fail to state any material fact necessary to
make the statements made not misleading.

 

8.           NEGATIVE COVENANTS.

 

8.1           Indebtedness. The Credit Parties shall not, either directly or
indirectly, create, assume, incur or have outstanding any Funded Indebtedness
(including purchase money indebtedness), or become liable, whether as endorser,
guarantor, surety or otherwise, for any debt or obligation of any other Person,
except:

 

38

 

 

(a)           the Obligations;

 

(b)           endorsement for collection or deposit of any commercial paper
secured in the Ordinary Course of Business;

 

(c)           obligations for taxes, assessments, municipal or other
governmental charges; provided, the same are being contested in good faith by
appropriate proceedings and are insured against or bonded over to the
satisfaction of Lender;

 

(d)           obligations for accounts payable, other than for money borrowed,
incurred in the Ordinary Course of Business; provided that, any management or
similar fees payable by the Credit Parties shall be fully subordinated in right
of payment to the prior payment in full of the Loans made hereunder;

 

(e)           obligations existing on the Closing Date which are disclosed on
the financial statements referred to in Section 7.10;

 

(f)           unsecured intercompany Funded Indebtedness incurred in the
Ordinary Course of Business;

 

(g)           Funded Indebtedness existing on the Closing Date and set forth in
the Financial Statements, including any extensions or refinancings of the
foregoing, which do not increase the principal amount of such Funded
Indebtedness as of the date of such extension or refinancing; provided such
Funded Indebtedness is subordinated to the Obligations owed to Lender pursuant
to a subordination agreement, in form and content acceptable to Lender in its
sole discretion, which shall include an indefinite standstill on remedies and
payment blockage rights during any default;

 

(h)           Funded Indebtedness consisting of Capital Lease obligations or
secured by Permitted Liens of the type described in clause (g) of the definition
thereof not to exceed $250,000 in the aggregate at any time;

 

(i)           Contingent Liabilities arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted hereunder;

 

(j)           Contingent Liabilities incurred in the Ordinary Course of Business
with respect to surety and appeal bonds, performance bonds and other similar
obligations; and

 

(k)           Contingent Liabilities arising under indemnity agreements to title
insurers to cause such title insurers to issue to Lender title insurance
policies.

 

8.2           Encumbrances. The Credit Parties shall not, either directly or
indirectly, create, assume, incur or suffer or permit to exist any Lien or
charge of any kind or character upon any asset of the Credit Parties; whether
owned at the Closing Date or hereafter acquired, except Permitted Liens or as
otherwise authorized by Lender in writing.

 

39

 

 

8.3          Investments. The Credit Parties shall not, either directly or
indirectly, make or have outstanding any new investments (whether through
purchase of stocks, obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets, business,
stock or other evidence of beneficial ownership of any other Person except
following:

 

(a)           the stock or other ownership interests in a Subsidiary existing as
of the Closing Date;

 

(b)           investments in direct obligations of the United States or any
state in the United States;

 

(c)           trade credit extended by the Credit Parties in the Ordinary Course
of Business;

 

(d)           investments in securities of Customers received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such Customers;

 

(e)           investments existing on the Closing Date and set forth in the
Financial Statements;

 

(f)           Contingent Liabilities permitted pursuant to Section 8.1; or

 

(g)           Capital Expenditures permitted under Section 8.5.

 

8.4          Transfer; Merger. The Credit Parties shall not, either directly or
indirectly, permit a Change in Control, merge, consolidate, sell, transfer,
license, lease, encumber or otherwise dispose of all or any part of its property
or business or all or any substantial part of its assets, or sell or discount
(with or without recourse) any of its Notes (as defined in the UCC), Chattel
Paper, Payment Intangibles or Accounts; provided, however, that the Credit
Parties may:

 

(a)           sell or lease Inventory and Equipment in the Ordinary Course of
Business;

 

(b)           upon not less than three (3) Business Days’ prior written notice
to Lender, any Subsidiary of Borrower may merge with (so long as Borrower
remains the surviving entity), or dissolve or liquidate into, or transfer its
property to Borrower;

 

(c)           dispose of used, worn-out or surplus equipment in the Ordinary
Course of Business;

 

(d)           discount or write-off overdue Accounts for collection in the
Ordinary Course of Business;

 

(e)           sell or otherwise dispose (including cancellation of Funded
Indebtedness) of any Investment permitted under Section 8.3 in the Ordinary
Course of Business; and

 

(f)           grant Permitted Liens.

 

8.5          Capital Expenditures. Without Lender’s prior consent, the Credit
Parties shall not make or incur obligations for any Capital Expenditures in any
fiscal year.

 

40

 

 

8.6           Issuance of Stock. The Credit Parties shall not, either directly
or indirectly, issue or distribute any additional capital stock, membership
interest or other securities of the Credit Parties without the prior written
consent of Lender.

 

8.7           Distributions; Restricted Payments. The Credit Parties shall not:
(i) purchase or redeem any shares of its stock or membership interests or
declare or pay any dividends or distributions, whether in cash or otherwise, set
aside any funds for any such purpose or make any distribution to its
shareholders, make any distribution of its property or assets or make any loans,
advances or extensions of credit to, or investments in, any Persons, including,
without limitation, such Borrower’s Affiliates, officers, partners or employees,
without the prior written consent of Lender; (ii) make any payments of any
Funded Indebtedness other than as permitted hereunder; or (iii) increase the
annual salary paid to any officers of the Credit Parties as of the Closing Date.

 

8.8           Use of Proceeds. Neither the Credit Parties nor any of their
Affiliates, shall use any portion of the proceeds of the Loans, either directly
or indirectly, for the purpose of purchasing any securities underwritten by any
Affiliate of Lender.

 

8.9           Business Activities; Change of Legal Status and Organizational
Documents. The Credit Parties shall not: (i) engage in any line of business
other than the businesses engaged in on the Closing Date and business reasonably
related thereto; (ii) change its name, Organizational Identification Number, its
type of organization, its jurisdictions of organization or other legal
structure; or (iii) permit their Articles of Incorporation, Bylaws, or other
organizational documents to be amended or modified in any way which could
reasonably be expected to adversely affect the interests of Lender.

 

8.10          Transactions with Affiliates. The Credit Parties shall not enter
into any transaction with any of their Affiliates, except in the Ordinary Course
of Business and upon fair and reasonable terms that are no less favorable to the
Credit Parties than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate of the Credit Parties.

 

8.11         Bank Accounts. The Credit Parties shall not maintain any bank,
deposit or credit card payment processing accounts with any financial
institution, Payment Processing Companies, or any other Person, for the Credit
Parties or any Affiliate of the Credit Parties, other than the Credit Parties’
respective accounts listed in the attached Schedule 7.27, and other than the
Lock Box Account established pursuant to this Agreement. Specifically, no Credit
Party may change, modify, close or otherwise affect the Lock Box Account or any
of the other accounts listed in Schedule 7.27, without Lender’s prior written
approval, which approval may be withheld or conditioned in Lender’s sole and
absolute discretion.

 

41

 

 

9.           AFFIRMATIVE COVENANTS.

 

9.1           Compliance with Regulatory Requirements. Upon demand by Lender,
Borrower shall reimburse Lender for Lender’s additional costs and/or reductions
in the amount of principal or interest received or receivable by Lender if at
any time after the Closing Date any law, treaty or regulation or any change in
any law, treaty or regulation or the interpretation thereof by any governmental
authority charged with the administration thereof or any other authority having
jurisdiction over Lender or the Loans, whether or not having the force of law,
shall impose, modify or deem applicable any reserve and/or special deposit
requirement against or in respect of assets held by or deposits in or for the
account of the Loans by Lender or impose on Lender any other condition with
respect to this Agreement or the Loans, the result of which is to either
increase the cost to Lender of making or maintaining the Loans or to reduce the
amount of principal or interest received or receivable by Lender with respect to
such Loans. Said additional costs and/or reductions will be those which directly
result from the imposition of such requirement or condition on the making or
maintaining of such Loans.

 

9.2           Corporate Existence. Each Credit Party shall at all times preserve
and maintain its: (i) existence and good standing in the jurisdiction of its
organization; and (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect), and shall at all times continue as a going concern in the business
which each Credit Party are presently conducting.

 

9.3           Maintain Property. The Credit Parties shall at all times maintain,
preserve and keep its plants, properties and equipment, including, but not
limited to, any Collateral, in good repair, working order and condition, normal
wear and tear excepted, and shall from time to time, as the Credit Parties deem
appropriate in their reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Credit Parties
shall permit Lender to examine and inspect such plant, properties and equipment,
including, but not limited to, any Collateral, at all reasonable times upon
reasonable notice during business hours. During the continuance of any Event of
Default, Lender shall, at Borrower’s expense, have the right to make additional
inspections without providing advance notice.

 

9.4           Maintain Insurance. The Credit Parties shall at all times insure
and keep insured with insurance companies acceptable to Lender, all insurable
property owned by the Credit Parties which is of a character usually insured by
companies similarly situated and operating like properties, against loss or
damage from environmental, fire and such other hazards or risks as are
customarily insured against by companies similarly situated and operating like
properties; and shall similarly insure employers’, public and professional
liability risks. Prior to the date of the funding of any Loans under this
Agreement, each Credit Party shall deliver to Lender a certificate setting forth
in summary form the nature and extent of the insurance maintained pursuant to
this Section. All such policies of insurance must be satisfactory to Lender in
relation to the amount and term of the Obligations and type and value of the
Collateral and assets of the Credit Parties, shall identify Lender as
sole/lender’s loss payee and as an additional insured. In the event the Credit
Parties fail to provide Lender with evidence of the insurance coverage required
by this Section or at any time hereafter shall fail to obtain or maintain any of
the policies of insurance required above, or to pay any premium in whole or in
part relating thereto, then Lender, without waiving or releasing any obligation
or default by the Credit Parties hereunder, may at any time (but shall be under
no obligation to so act), obtain and maintain such policies of insurance and pay
such premium and take any other action with respect thereto, which Lender deems
advisable. This insurance coverage: (i) may, but need not, protect the
Borrower’s and its Subsidiaries’ interest in such property, including, but not
limited to, the Collateral; and (ii) may not pay any claim made by, or against,
the Credit Parties in connection with such property, including, but not limited
to, the Collateral. The Credit Parties may later cancel any such insurance
purchased by Lender, but only after providing Lender with evidence that the
insurance coverage required by this Section is in force. The costs of such
insurance obtained by Lender, through and including the effective date such
insurance coverage is canceled or expires, shall be payable on demand by the
Credit Parties to Lender, together with interest at the Default Rate on such
amounts until repaid and any other charges by Lender in connection with the
placement of such insurance. The costs of such insurance, which may be greater
than the cost of insurance which Borrower may be able to obtain on their own,
together with interest thereon at the Default Rate and any other charges by
Lender in connection with the placement of such insurance may be added to the
total Obligations due and owing to the extent not paid by the Credit Parties.

 

42

 

 

9.5           Tax Liabilities.

 

(a)           The Credit Parties shall at all times pay and discharge all
property, income and other taxes, assessments and governmental charges upon, and
all claims (including claims for labor, materials and supplies) against the
Credit Parties or any of their properties, Equipment or Inventory, before the
same shall become delinquent and before penalties accrue thereon, unless and to
the extent that the same are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are being
maintained.

 

(b)           The Credit Parties shall be solely responsible for the payment of
any and all documentary stamps and other taxes in connection with the execution
of the Loan Documents.

 

9.6           ERISA Liabilities; Employee Plans. The Credit Parties shall: (i)
keep in full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability; (ii) make contributions
to all of such Employee Plans in a timely manner and in a sufficient amount to
comply with the standards of ERISA, including the minimum funding standards of
ERISA; (iii) comply with all material requirements of ERISA which relate to such
Employee Plans; (iv) notify Lender immediately upon receipt by the Credit
Parties of any notice concerning the imposition of any withdrawal liability or
of the institution of any proceeding or other action which may result in the
termination of any such Employee Plans or the appointment of a trustee to
administer such Employee Plans; (v) promptly advise Lender of the occurrence of
any “Reportable Event” or “Prohibited Transaction” (as such terms are defined in
ERISA), with respect to any such Employee Plans; and (vi) amend any Employee
Plan that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 to the extent necessary to keep the Employee Plan
qualified, and to cause the Employee Plan to be administered and operated in a
manner that does not cause the Employee Plan to lose its qualified status.

 

9.7           Financial Statements. Borrower shall at all times maintain a
system of accounting capable of producing its individual and consolidated
financial statements in compliance with GAAP (provided that monthly financial
statements shall not be required to have footnote disclosure, are subject to
normal year-end adjustments and need not be consolidated), and shall furnish to
Lender or its authorized representatives such information regarding the business
affairs, operations and financial condition of the Credit Parties as Lender may
from time to time request or require, including, but not limited to:

 

43

 

 

(a)           If the Revolving Loan Maturity Date is extended beyond the
original term, as soon as available, and in any event, within ninety (90) days
after the close of each fiscal year, a copy of the annual audited financial
statements of Borrower, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Lender, containing an unqualified opinion of
such accountant;

 

(b)           as soon as available, and in any event, within sixty (60) days
after the close of each fiscal quarter, a copy of the quarterly financial
statements of Borrower, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the President or Chief Financial Officer of Borrower;

 

(c)           as soon as available, and in any event, within thirty (30) days
following the end of each calendar month, a copy of the financial statements of
Borrower regarding such month, including balance sheet, statement of income and
retained earnings, statement of cash flows for the month then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the President or Chief Financial Officer of Borrower;

 

(d)           within three (3) days of receipt by any Credit Party, a copy of
any and all bank statements of such Credit Party for the month then ended;

 

(e)           as soon as available, and in any event, within thirty (30) days
following the end of each calendar month, a copy of a variance report which
shall compare the intended use of the loan proceeds submitted at Closing
pursuant to Section 3.3(e) with the actual use of the loan proceeds set forth on
the report delivered to the Lender as of the Closing Date, including
explanations for variances over or under ten percent (10%), in reasonable
detail, prepared and certified as accurate in all material respects by the
President or Chief Financial Officer of Borrower.

 

No change with respect to such accounting principles shall be made by Borrower
without giving prior notification to Lender. The Borrower represents and
warrants to Lender that the financial statements delivered to Lender at or prior
to the execution and delivery of this Agreement and to be delivered at all times
thereafter accurately reflect and will accurately reflect the financial
condition of the Credit Parties in all material respects. Lender shall have the
right at all times (and on reasonable notice so long as there then does not
exist any Event of Default) during business hours to inspect the books and
records of Borrower and make extracts therefrom. Borrower shall at all times
comply with all reporting requirements of the SEC to the extent applicable.

 

The Borrower agrees to advise Lender immediately, in writing, of the occurrence
of any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.

 

44

 

  

In addition to any remedies which may be available hereunder, upon each
occurrence of Borrower’s failure to timely comply with the reporting
requirements contained in this Section, to the extent that the Facility Fee
Shares have not yet been redeemed or sold by the Lender (including any
additional Facility Fee Shares to be delivered hereunder) for an amount equal to
the Share Value, Borrower agrees to redeem in cash a portion of the Facility Fee
Shares equal to eight and thirty-three one hundredths of one percent (8.33%) of
the Share Value remaining unpaid to Lender.

 

9.8           Supplemental Financial Statements. Borrower shall promptly upon
receipt thereof, provide to Lender copies of interim and supplemental reports if
any, submitted to Borrower by independent accountants in connection with any
interim audit or review of the books of Borrower.

 

9.9           Aged Accounts/Payables Schedules. The Credit Parties shall within
twenty (20) days after the end of each calendar month, deliver to Lender an aged
schedule of the Accounts of the Credit Parties, listing the name and amount due
from each Customer and showing the aggregate amounts due from: (i) 0-30 days;
(ii) 31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120 days,
and certified as accurate by an officer of the Credit Parties. The Credit
Parties shall within twenty (20) days after the end of each calendar month,
deliver to Lender an aged schedule of the accounts payable of the Credit
Parties, listing the name and amount due to each creditor and showing the
aggregate amounts due from: (v) 0-30 days; (w) 31-60 days; (x) 61-90 days; (y)
91-120 days; and (z) more than 120 days, and certified as accurate by an officer
of the Credit Parties.

 

9.10         Field Audits. The Credit Parties shall allow Lender, at Borrower’s
sole expense (no more than four (4) times a year at Five Hundred and No/100
United States Dollars (US$500) per visit or audit, so long as no Event of
Default has occurred and is continuing), to conduct a field examination of the
assets and records of the Borrower and its Subsidiaries, the results of which
must be satisfactory to Lender in Lender’s sole and absolute discretion. The
foregoing notwithstanding, (i) from and after the occurrence and during the
continuation of an Event of Default or any event which with notice, lapse of
time or both would become an Event of Default, or (ii) in the event that the
Borrower’s cash flow indicates more than a fifteen percent (15%) reduction from
the previous month pursuant to the monthly financial statements, Lender may
conduct field examinations in its sole discretion and such costs shall be at the
sole expense of Borrower.

 

9.11         Negative EBIDTA Notice and Other Reports. Borrower shall provide
prompt written notice to Lender if the Borrower fails to comply with Sections
10.1 and 10.2 herein. In addition, Borrower shall within such period of time as
Lender may reasonably specify, deliver to Lender such other schedules and
reports as Lender may reasonably require.

 

9.12         Collateral Records. The Credit Parties shall keep full and accurate
books and records relating to the Collateral and shall mark such books and
records to indicate Lender’s Lien in the Collateral including, without
limitation, placing a legend, in form and content reasonably acceptable to
Lender, on all Chattel Paper created by each Credit Parties indicating that
Lender has a Lien in such Chattel Paper.

 

45

 

 

9.13           Notice of Proceedings. The Credit Parties shall, promptly, but
not more than five (5) days after knowledge thereof shall have come to the
attention of any officer or director of the Credit Parties, give written notice
to Lender of all threatened or pending actions, suits, and proceedings before
any court or governmental department, commission, board or other administrative
agency which may have a Material Adverse Effect.

 

9.14           Notice of Default. The Credit Parties shall, promptly, but not
more than five (5) days after the commencement thereof, give notice to Lender in
writing of the occurrence of an Event of Default or of any event which, with the
lapse of time, the giving of notice or both, would constitute an Event of
Default hereunder.

 

9.15           Environmental Matters. If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of the Credit Parties or Affiliate, the Credit
Parties shall cause the prompt containment and/or removal of such Hazardous
Substances and the remediation and/or operation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, Credit Parties shall comply with any Federal or state judicial or
administrative order requiring the performance at any real property of the
Credit Parties of activities in response to the release or threatened release of
a Hazardous Substance. To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, the Credit Parties shall dispose of
such Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.

 

9.16           Subsidiaries. Any Subsidiary which is formed or acquired or
otherwise becomes a Subsidiary of the Credit Parties following the Closing Date,
within ten (10) Business Days of such event, shall become an additional Credit
Party hereto, and the Credit Parties shall take any and all actions necessary or
advisable to cause said Subsidiary to execute a counterpart to this Agreement
and any and all other documents which the Lender shall require, including, but
not limited to, causing such party to execute those documents contained in
Section 3.4 hereof.

 

9.17           Reporting Status; Listing. So long as this Agreement remains in
effect, and for so long as Lender owns, legally or beneficially, any of the
Facility Fee Shares or other shares of Common Stock, the Borrower shall: (i)
file in a timely manner all reports required to be filed under the Securities
Act, the Exchange Act or any securities laws and regulations thereof applicable
to the Borrower of any state of the United States, or by the rules and
regulations of the Principal Trading Market, and, to provide a copy thereof to
the Lender promptly after such filing; (ii) not terminate its status as an
issuer required to file reports under the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would otherwise permit such termination;
(iii) if required by the rules and regulations of the Principal Trading Market,
promptly secure the listing of the Facility Fee Shares and any other shares of
the Borrower’s Common Stock issuable to Lender under any Loan Documents upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal Trading Market, and the
Borrower shall comply in all respects with the Borrower’s reporting, filing and
other obligations under the bylaws or rules of the Principal Trading Market, the
Financial Industry Regulatory Authority, Inc. and such other Governmental
Authorities, as applicable. The Borrower shall promptly provide to Lender copies
of any notices it receives from the SEC or any Principal Trading Market, to the
extent any such notices could in any way have or be reasonably expected to have
a Material Adverse Effect.

 

46

 

 

9.18         Rule 144. With a view to making available to Lender the benefits of
Rule 144 under the Securities Act (“Rule 144”), or any similar rule or
regulation of the SEC that may at any time permit Lender to sell the Facility
Fee Shares or other shares of Common Stock issuable to Lender under any Loan
Documents to the public without registration, the Borrower represents and
warrants that: (i) Borrower is not an issuer defined as a “Shell Company” (as
hereinafter defined); and (ii) if Borrower has, at any time, been an issuer
defined as a “Shell Company,” Borrower has not been an issuer defined as a Shell
Company for at least six (6) months prior to the Closing Date. For the purposes
hereof, the term “Shell Company” shall mean an issuer that meets the description
defined under Rule 144. In addition, so long as Lender owns, legally or
beneficially, any securities of Borrower, Borrower shall, at its sole expense:

 

(a)           Make, keep and ensure that adequate current public information
with respect to Borrower, as required in accordance with Rule 144, is publicly
available;

 

(b)           furnish to the Lender, promptly upon reasonable request: (A) a
written statement by Borrower that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act; and (b) such
other information as may be reasonably requested by Lender to permit the Lender
to sell any of the Facility Fee Shares or other shares of Common Stock acquired
hereunder or under the Revolving Notes pursuant to Rule 144 without limitation
or restriction; and

 

(c)           promptly at the request of Lender, give Borrower’s transfer agent
(the “Transfer Agent”) instructions to the effect that, upon the Transfer
Agent’s receipt from Lender of a certificate (a “Rule 144 Certificate”)
certifying that Lender’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the Facility Fee Shares or shares of
Common Stock issuable upon conversion of the Revolving Notes which Lender
proposes to sell (or any portion of such shares which Lender is not presently
selling, but for which Lender desires to remove any restrictive legends
applicable thereto) (the “Securities Being Sold”) is not less than the required
holding period pursuant to Rule 144,, and receipt by the Transfer Agent of the
“Rule 144 Opinion” (as hereinafter defined) from Borrower or its counsel (or
from Lender and its counsel as permitted below), the Transfer Agent is to effect
the transfer (or issuance of a new certificate without restrictive legends, if
applicable) of the Securities Being Sold and issue to Lender or transferee(s)
thereof one or more stock certificates representing the transferred (or
re-issued) Securities Being Sold without any restrictive legend and without
recording any restrictions on the transferability of such shares on the Transfer
Agent’s books and records. In this regard, upon Lender’s request, Borrower shall
have an affirmative obligation to cause its counsel to promptly issue to the
Transfer Agent a legal opinion providing that, based on the Rule 144
Certificate, the Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective registration statement, or
re-issued without any restrictive legends pursuant to the provisions of Rule
144, even in the absence of an effective registration statement (the “Rule 144
Opinion”). If the Transfer Agent requires any additional documentation in
connection with any proposed transfer (or re-issuance) by Lender of any
Securities Being Sold, Borrower shall promptly deliver or cause to be delivered
to the Transfer Agent or to any other Person, all such additional documentation
as may be necessary to effectuate the transfer (or re-issuance) of the
Securities Being Sold and the issuance of an unlegended certificate to any such
Lender or any transferee thereof, all at Borrower’s expense. Any and all fees,
charges or expenses, including, without limitation, attorneys’ fees and costs,
incurred by Lender in connection with issuance of any such shares, or the
removal of any restrictive legends thereon, or the transfer of any such shares
to any assignee of Lender, shall be paid by Borrower, and if not paid by
Borrower, the Lender may, but shall not be required to, pay any such fees,
charges or expenses, and the amount thereof, together with interest thereon at
the highest non-usurious rate permitted by law, from the date of outlay, until
paid in full, shall be due and payable by Borrower to Lender immediately upon
demand therefor, and all such amounts advanced by the Lender shall be additional
Obligations due under this Agreement and the Revolving Notes and secured under
the Loan Documents.

 

47

 

 

9.19         Reservation of Shares. Borrower shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the full conversion of the Revolving Notes in accordance with its terms (the
“Share Reserve”). If at any time the Share Reserve is insufficient to effect the
full conversion of the Revolving Notes then outstanding, Borrower shall increase
the Share Reserve accordingly. If Borrower does not have sufficient authorized
and unissued shares of Common Stock available to increase the Share Reserve,
Borrower shall call and hold a special meeting of the shareholders within sixty
(60) days of such occurrence, or take action by the written consent of the
holders of a majority of the outstanding shares of Common Stock, if possible,
for the sole purpose of increasing the number of shares authorized. Borrower’s
management shall recommend to the shareholders to vote in favor of increasing
the number of shares of Common Stock authorized.

 

10.           FINANCIAL COVENANTS.

 

10.1           Positive EBITDA. Borrower shall at all times cause a positive
EBITDA to be maintained.

 

10.2           Revenue Covenant. For each calendar quarter while this Agreement
remains in effect, Borrower shall have sales revenues that are not less than
seventy-five percent (75%) of the sales revenues shown on the most recent of the
Financial Statements.

 

10.3           Loan to Value Ratio. At all times, the ratio of the Revolving
Loan Commitment to the value of the Collateral, such value to be based on the
financial information and documentation delivered by the Borrower to the Lender
from time to time and to be determined by the Lender in its sole discretion,
shall be no more than 1.00 to 2.00.

 

11.           EVENTS OF DEFAULT.

 

Borrower, without notice or demand of any kind, shall be in default under this
Agreement upon the occurrence of any of the following events (each an “Event of
Default”):

 

11.1           Nonpayment of Obligations. Any amount due and owing on the
Revolving Notes or any of the Obligations, whether by its terms or as otherwise
provided herein, is not paid on the date such amount is due.

 

48

 

  

11.2           Misrepresentation. Any written warranty, representation,
certificate or statement of any Credit Party in this Agreement, the Loan
Documents or any other agreement with Lender shall be false or misleading in any
material respect when made or deemed made.

 

11.3           Nonperformance. Any failure by a Credit Party to perform or
default in the performance of any covenant, condition or agreement contained in
this Agreement (not otherwise addressed in this Article 11), which failure to
perform or default in performance continues for a period of thirty (30) days
after Borrower’s officers or directors receive notice or knowledge from any
source of such failure to perform or default in performance (provided that if
the failure to perform or default in performance is not capable of being cured,
in Lender’s sole discretion, then the cure period set forth herein shall not be
applicable and the failure or default shall be an immediate Event of Default
hereunder).

 

11.4           Default under Loan Documents. Any failure to perform or default
in the performance by a Credit Party that continues after applicable grace and
cure periods under any covenant, condition or agreement contained in any of the
other Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference.

 

11.5           Default under Other Obligations. Any default by Borrower in the
payment of principal, interest or any other sum for any other obligation beyond
any period of grace provided with respect thereto or in the performance of any,
other term, condition or covenant contained in any agreement (including, but not
limited to, any capital or operating lease or any agreement in connection with
the deferred purchase price of property), the effect of which default is to
cause or permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation or agreement to become due prior to its
stated maturity, to terminate such other agreement, or to otherwise modify or
adversely affect such obligation or agreement in a manner that could have a
Material Adverse Effect on Borrower.

 

11.6           Assignment for Creditors. Any Credit Party makes an assignment
for the benefit of creditors, fails to pay, or admits in writing its inability
to pay its debts as they mature; or if a trustee of any substantial part of the
assets of such Credit Party is applied for or appointed, and in the case of such
trustee being appointed in a proceeding brought against such Credit Party, such
Credit Party, by any action or failure to act indicates its approval of, consent
to, or acquiescence in such appointment and such appointment is not vacated,
stayed on appeal or otherwise shall not have ceased to continue in effect within
sixty (60) days after the date of such appointment.

 

11.7           Bankruptcy. Any proceeding involving a Credit Party, is commenced
by or against a Credit Party under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
the federal government or any state government, and in the case of any such
proceeding being instituted against a Credit Party: (i) the Credit Party, by any
action or failure to act, indicates its approval of, consent to or acquiescence
therein; or (ii) an order shall be entered approving the petition in such
proceedings and such order is not vacated, stayed on appeal or otherwise shall
not have ceased to continue in effect within sixty (60) days after the entry
thereof.

 

49

 

 

11.8           Judgments. The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against the property of
a Credit Party for an amount in excess of $25,000 and which is not fully covered
by insurance and such judgment or other process would have a Material Adverse
Effect on the ability of the Credit Party to perform under this Agreement or
under Loan Documents, as determined by Lender in its sole discretion, unless
such judgment or other process shall have been, within sixty (60) days from the
entry thereof: (i) bonded over to the satisfaction of Lender and appealed; (ii)
vacated; or (iii) discharged.

 

11.9           Material Adverse Effect. A Material Adverse Effect shall occur.

 

11.10         Change in Control. Except as permitted under this Agreement, any
Change in Control shall occur; provided, however, a Change in Control shall not
constitute an Event of Default if: (i) it arises out of an event or circumstance
beyond the reasonable control of Borrower (for example, but not by way of
limitation, a transfer of ownership interest due to death or incapacity); and
(ii) within sixty (60) days after such Change in Control, Borrower provides
Lender with information concerning the identity and qualifications of the
individual or individuals who will be in Control, and such individual or
individuals shall be acceptable to Lender, in Lender’s sole discretion.

 

11.11         Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
Collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of Lender acting in good faith, to become unsatisfactory as to value or
character, or which causes Lender to reasonably believe that it is insecure and
that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by the Credit Parties to do any act deemed reasonably necessary by
Lender to preserve and maintain the value and collectability of the Collateral.

 

11.12         Adverse Change in Financial Condition. The determination in good
faith by the Lender that a material adverse change has occurred in the financial
condition or operations of any Credit Party, or the Collateral, which change
could have a Material Adverse Effect on the prospect for the Borrower to fully
and punctually realize the full benefits conferred on Lender by this Agreement,
or the prospect of repayment of all Obligations.

 

11.13         Adverse Change in Value of Collateral. The determination in good
faith by the Lender that the security for the Obligations is or has become
inadequate.

 

11.14         Prospect of Payment or Performance. The determination in good
faith by Lender that the prospect for payment or performance of any of the
Obligations is impaired for any reason.

 

50

 

 

12.           REMEDIES.

 

Upon the occurrence and during the continuance of an Event of Default, Lender
shall have all rights, powers and remedies set forth in the Loan Documents, in
any written agreement or instrument (other than this Agreement or the Loan
Documents) relating to any of the Obligations or any security therefor, or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, Lender may, at its option, upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrower to be
terminated and all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under either Section
11.6, “Assignment for Creditors”, or Section 11.7, “Bankruptcy”, all commitments
of Lender to Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Lender. The Credit Parties hereby waive any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consent to, and waive notice of release, with or without
consideration, of the Credit Parties or of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary.

 

No Event of Default shall be waived by Lender, except and unless such waiver is
in writing and signed by Lender. No failure or delay on the part of Lender in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. There shall be no obligation on the part of Lender to exercise any
remedy available to Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity. Each
Credit Party agrees that in the event that a Credit Party fails to perform,
observe or discharge any of its Obligations or liabilities under this Agreement,
the Revolving Notes, and other Loan Documents, or any other agreements with
Lender, no remedy of law will provide adequate relief to Lender, and further
agrees that Lender shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.

 

13.           MISCELLANEOUS.

 

13.1         Obligations Absolute. None of the following shall affect the
Obligations of the Credit Parties to Lender under this Agreement or Lender’s
rights with respect to the Collateral:

 

(a)           acceptance or retention by Lender of other property or any
interest in property as security for the Obligations;

 

(b)           release by Lender of all or any part of the Collateral or of any
party liable with respect to the Obligations (other than Borrower);

 

(c)           release, extension, renewal, modification or substitution by
Lender of the Revolving Notes, or any note evidencing any of the Obligations; or

 

51

 

 

(d)           failure of Lender to resort to any other security or to pursue the
Credit Parties or any other obligor liable for any of the Obligations before
resorting to remedies against the Collateral.

 

13.2         Entire Agreement. This Agreement and the other Loan Documents: (i)
are valid, binding and enforceable against the Credit Parties and Lender in
accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Credit Parties and
Lender. No promises, either expressed or implied, exist between the Credit
Parties and Lender, unless contained herein or in the Loan Documents. This
Agreement and the Loan Documents supersede all negotiations, representations,
warranties, commitments, offers, contracts (of any kind or nature, whether oral
or written) prior to or contemporaneous with the execution hereof.

 

13.3         Amendments; Waivers. No amendment, modification, termination,
discharge or waiver of any provision of this Agreement or of the Loan Documents,
or consent to any departure by the Credit Parties therefrom, shall in any event
be effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only for the specific purpose for
which given.

 

13.4         WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND
FUTURE DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES
MAY HAVE AS OF THE CLOSING DATE TO ANY ACTION BY LENDER IN ENFORCING THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS. THE CREDIT PARTIES WAIVE ANY IMPLIED
COVENANT OF GOOD FAITH AND RATIFY AND CONFIRM WHATEVER LENDER MAY DO PURSUANT TO
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE CLOSING DATE.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.

 

13.5         WAIVER OF JURY TRIAL. LENDER AND EACH OF THE CREDIT PARTIES, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT, THE REVOLVING NOTES, ANY LOAN DOCUMENT OR ANY
OF THE OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH LENDER AND THE CREDIT PARTIES ARE ADVERSE
PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.

 

52

 

 

13.6           MANDATORY FORUM SELECTION. Any dispute arising under, relating
to, or in connection with the Agreement or related to any matter which is the
subject of or incidental to the Agreement (whether or not such claim is based
upon breach of contract or tort) shall be subject to the exclusive jurisdiction
and venue of the state and/or federal courts located in Broward County,
Florida.  This provision is intended to be a “mandatory” forum selection clause
and governed by and interpreted consistent with Florida law.

 

13.7           Usury Savings Clause. Notwithstanding any provision in this
Agreement or the other Loan Documents, the total liability for payments of
interest and payments in the nature of interest, including, without limitation,
all charges, fees, exactions, or other sums which may at any time be deemed to
be interest, shall not exceed the limit imposed by the usury laws of the
jurisdiction governing this Agreement or any other applicable law. In the event
the total liability of payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions or other
sums which may at any time be deemed to be interest, shall, for any reason
whatsoever, result in an effective rate of interest, which for any month or
other interest payment period exceeds the limit imposed by the usury laws of the
jurisdiction governing this Agreement, all sums in excess of those lawfully
collectible as interest for the period in question shall, without further
agreement or notice by, between, or to any party hereto, be applied to the
reduction of the outstanding principal balance of this Agreement immediately
upon receipt of such sums by the Lender, with the same force and effect as
though the Borrower had specifically designated such excess sums to be so
applied to the reduction of such outstanding principal balance and the Lender
hereof had agreed to accept such sums as a penalty-free payment of principal;
provided, however, that the Lender may, at any time and from time to time,
elect, by notice in writing to the Borrower, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the outstanding principal
balance. It is the intention of the parties that the Borrower do not intend or
expect to pay nor does the Lender intend or expect to charge or collect any
interest under this Agreement greater than the highest non-usurious rate of
interest which may be charged under applicable law.

 

13.8           Assignability. Lender may at any time assign Lender’s rights in
this Agreement, the Revolving Notes, any Loan Document, the Obligations, or any
part thereof and transfer Lender’s rights in any or all of the Collateral, and
Lender thereafter shall be relieved from all liability with respect to such
Collateral. In addition, Lender may at any time sell one or more participations
in the Loans. The Credit Parties may not sell or assign this Agreement, any Loan
Document or any other agreement with Lender, or any portion thereof, either
voluntarily or by operation of law, nor delegate any of its duties of
obligations hereunder or thereunder, without the prior written consent of
Lender, which consent may be withheld in Lender’s sole and absolute discretion.
This Agreement shall be binding upon Lender and the Credit Parties and their
respective legal representatives, successors and permitted assigns. All
references herein to Borrower, Guarantor or Credit Party shall be deemed to
include any successors, whether immediate or remote. In the case of a joint
venture or partnership, the term “Borrower”, “Guarantor” or “Credit Party” shall
be deemed to include all joint venturers or partners thereof, who shall be
jointly and severally liable hereunder.

 

13.9           Confidentiality. Each of the parties hereto shall keep
confidential any information obtained from the other party (except information
publicly available or in such party’s domain prior to disclosure of such
information from the other party hereto, and except as required by applicable
laws) and shall promptly return to the other party all schedules, documents,
instruments, work papers and other written information without retaining copies
thereof, previously furnished by it as a result of this Agreement or in
connection herewith.

 

53

 

 

13.10           Publicity. Lender shall have the right to approve, before
issuance, any press release or any other public statement with respect to the
transactions contemplated hereby; provided, however, that Borrower shall be
entitled, without the prior approval of Lender, to issue any press release or
other public disclosure with respect to such transactions required under
applicable securities or other laws or regulations. Notwithstanding the
foregoing, Borrower shall use their best efforts to consult Lender in connection
with any such press release or other public disclosure prior to its release and
Lender shall be provided with a copy thereof upon release thereof.

 

13.11           Binding Effect. This Agreement shall become effective upon
execution by Borrower, the Guarantor and Lender.

 

13.12           Governing Law. Except in the case of the Mandatory Forum
Selection clause set forth in Section 13.6 hereof, this Agreement, the Loan
Documents and the Revolving Notes shall be delivered and accepted in and shall
be deemed to be contracts made under and governed by the internal laws of the
State of Nevada, and for all purposes shall be construed in accordance with the
laws of the State of Nevada, without giving effect to the choice of law
provisions.

 

13.13           Enforceability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

13.14           Survival of Borrower’s Representations. All covenants,
agreements, representations and warranties made by the Credit Parties herein
shall, notwithstanding any investigation by Lender, be deemed material and
relied upon by Lender and shall survive the making and execution of this
Agreement and the Loan Documents and the issuance of the Revolving Notes and the
Facility Fee Shares, and shall be deemed to be continuing representations and
warranties until such time as the Credit Parties have fulfilled all of its
Obligations to Lender, and Lender has been paid in full. Lender, in extending
financial accommodations to Borrower, is expressly acting and relying on the
aforesaid representations and warranties.

 

13.15           Extensions of Lender’s Commitment and the Revolving Notes. This
Agreement shall secure and govern the terms of any extensions or renewals of
Lender’s commitment hereunder and the Revolving Notes pursuant to the execution
of any modification, extension or renewal note executed by Borrower and accepted
by Lender in its sole and absolute discretion in substitution for the Revolving
Notes.

 

13.16           Time of Essence. Time is of the essence in making payments of
all amounts due Lender under this Agreement and in the performance and
observance by the Credit Parties of each covenant, agreement, provision and term
of this Agreement.

 

54

 

 

13.17           Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.

 

13.18           Electronic Signatures. Lender is hereby authorized to rely upon
and accept as an original any Loan Documents or other communication which is
sent to Lender by facsimile, telegraphic or other electronic transmission (each,
a “Communication”) which Lender in good faith believes has been signed by the
Credit Parties and has been delivered to Lender by a properly authorized
representative of the Credit Parties, whether or not that is in fact the case.
Notwithstanding the foregoing, Lender shall not be obligated to accept any such
Communication as an original and may in any instance require that an original
document be submitted to Lender in lieu of, or in addition to, any such
Communication.

 

13.19           Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) business
days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, next business morning delivery, then one (1) business day after
deposit of same in a regularly maintained receptacle of such overnight courier;
or (iii) if hand delivered, then upon hand delivery thereof to the address
indicated on or prior to 5:00 p.m., EST, on a Business Day. Any notice hand
delivered after 5:00 p.m., EST, shall be deemed delivered on the following
Business Day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation) that the notice has been received by the other party.  The
addresses and facsimile numbers for such communications shall be as set forth
below, unless such address or information is changed by a notice conforming to
the requirements hereof. No notice to or demand on the Credit Parties in any
case shall entitle the Credit Parties to any other or further notice or demand
in similar or other circumstances:

 

  If to the Credit Parties: 2915 Waters Road, Suite 108     Eagan, MN 55121    
Attention:  Kenneth Brimmer     Facsimile: (952) 545-2795         With a copy
to: Maslon Edelman Borman & Brand, LLP   (which shall not constitute notice)
3300 Wells Fargo Center     90 South Seventh Street     Minneapolis, MN 55402  
  Attention: Doug Holod     Facsimile: (612) 642-8313

 

55

 

 

  If to Lender: TCA Global Credit Master Fund, LP     1404 Rodman Street    
Hollywood, FL 33020     Attention: Robert Press     Facsimile: (786) 323-1651

 

  With a copy to: Lucosky Brookman LLP   (which shall not constitute notice) 101
Wood Avenue South, 5th Floor     Woodbridge, NJ 08830     Attention: Seth A.
Brookman, Esq.     Facsimile: (732) 395-4401

 

13.20           Indemnification. Each Credit Party agrees to defend, protect,
indemnify and hold harmless Lender and all of its officers, directors, employees
and agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (each, a “Lender Indemnitee” and
collectively, the “Lender Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and distributions of any kind or nature (including,
without limitation, the disbursements and the reasonable fees of counsel for
each Lender Indemnitee thereto), which may be imposed on, incurred by, or
asserted against, any Lender Indemnitee (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including, without limitation, securities, Environmental Laws and
commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this Agreement
and the Loan Documents, including, but not limited to, the making or issuance
and management of the Loans, the use or intended use of the proceeds of the
Loans, the enforcement of Lender’s rights and remedies under this Agreement, the
Loan Documents, the Revolving Notes, any other instruments and documents
delivered hereunder, or under any other agreement between any Credit Party and
Lender; provided, however, that the Credit Parties shall not have any
obligations hereunder to any Lender Indemnitee with respect to matters caused by
or resulting from the willful misconduct or gross negligence of such Lender
Indemnitee. To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, the Credit Parties shall satisfy such undertaking to the maximum extent
permitted by applicable law. Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Lender
Indemnitee on demand, and, failing prompt payment, shall, together with interest
thereon at the Default Rate from the date incurred by each Lender Indemnitee
until paid by Borrower, be added to the Obligations of the Credit Parties and be
secured by the Collateral. The provisions of this Section shall survive the
satisfaction and payment of the other Obligations and the termination of this
Agreement.

 

56

 

 

13.21           Release. In consideration of the mutual promises and covenants
made herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Credit Parties hereby agree to fully, finally and forever release
and forever discharge and covenant not to sue Lender, and/or and its parent
companies, subsidiaries, affiliates, divisions, and their respective attorneys,
officers, directors, agents, shareholders, members, employees, predecessors,
successors, assigns, personal representatives, partners, heirs and executors
from any and all debts, fees, attorneys’ fees, liens, costs, expenses, damages,
sums of money, accounts, bonds, bills, covenants, promises, judgments, charges,
demands, claims, causes of action, suits, liabilities, expenses, obligations or
contracts of any kind whatsoever, whether in law or in equity, whether asserted
or unasserted, whether known or unknown, fixed or contingent, under statute or
otherwise, from the beginning of time through the Closing Date, including,
without  limiting the generality of the foregoing, any and all claims relating
to or arising out of any financing transactions, credit facilities, debentures,
security agreements, and other agreements including, without limitation, each of
the Loan Documents, entered into by the Credit Parties with Lender and any and
all claims that the Credit Parties does not know or suspect to exist, whether
through ignorance, oversight, error, negligence, or otherwise, and which, if
known, would materially affect their decision to enter into this Agreement or
the related Loan Documents.

 

13.22           Interpretation. If any provision in this Agreement requires
judicial or similar interpretation, the judicial or other such body interpreting
or construing such provision shall not apply the assumption that the terms
hereof shall be more strictly construed against one party because of the rule
that an instrument must be construed more strictly against the party which
itself or through its agents prepared the same. The parties hereby agree that
all parties and their agents have participated in the preparation hereof
equally.

 

13.23           Compliance with Federal Law. The Credit Parties shall: (i)
ensure that no Person who owns a controlling interest in or otherwise controls a
Credit Party is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury, included in any
Executive Orders or any other similar lists from any government, foreign or
national; (ii) not use or permit the use of the proceeds of the Loans to violate
any of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, or any other similar national or foreign
governmental regulations; and (iii) comply, and cause each of such Credit
Party’s Subsidiaries to comply, with all applicable Lender Secrecy Act (“BSA”)
laws and regulations, as amended. As required by federal law and Lender’s
policies and practices, Lender may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.

 

13.24           Non-U.S. Status. THE LENDER IS A NON-U.S. PERSON AS THAT TERM IS
DEFINED IN THE UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND
UNDERSTOOD THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S.
PERSONS. THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED
STATES. ANY U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS
UNDER THE UNITED STATES INCOME TAX LAW.

 

[ signature page follows ]

 

57

 

 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Credit
Agreement as of the Closing Date.

 

BORROWER:       HYPERTENSION DIAGNOSTICS, INC.         By: /s/ Kenneth Brimmer  
Name: Kenneth Brimmer   Title: Chief Executive Officer         LENDER:       TCA
GLOBAL CREDIT MASTER FUND, LP       By: TCA Global Credit Fund GP, Ltd.   Its:
General Partner         By: /s/ Robert Press   Name: Robert Press   Title:
Director  

 

[ signature page 1 of 2 ]

 

58

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing senior secured revolving credit
facility agreement as a guarantor, hereby consents and agrees to said senior
secured revolving credit facility agreement and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said senior secured revolving
credit facility agreement to the same extent as if the undersigned were a party
to said senior secured revolving credit facility agreement.

 

GUARANTOR:

 

HDI PLASTICS, INC.

 

By: /s/ Kenneth Brimmer   Name: Kenneth Brimmer   Title: Chief Executive Officer
 

 

[ signature page 2 of 2 ]

 

59

 

 

Pursuant to Item 601(b)(2) of Regulation S-K, certain Exhibits and Schedules
have been omitted from this Agreement. The Registrant will furnish a copy of any
omitted Exhibit or Schedule to the Commission upon request.

 

Exhibit B   Form of Irrevocable Transfer Agent Instructions Exhibit E   Form of
Validity Guaranty       Schedule 7.1   Subsidiaries Schedule 7.4   Outstanding
Securities Schedule 7.10   Real Property Schedule 7.27   Bank Accounts and
Deposit Accounts Schedule 7.28   Places of Business

 

The following Exhibits have been omitted, but are filed as a separate exhibits
to this Form 8-K:

 

Exhibit A   Form of Guaranty filed as Exhibit 10.5 Exhibit C   Form of Revolving
Note filed as Exhibit 10.2 Exhibit D-1   Form of Security Agreement (Borrower)
filed as Exhibit 10.3 Exhibit D-2   Form of Security Agreement
(Subsidiary/Guarantor) filed as Exhibit 10.4 Exhibit F   Form of Warrant filed
as Exhibit 10.6

 

60

 

 

